



    
Exhibit 10.4


Execution Version
    




Amended and Restated
MANAGEMENT AGREEMENT
by and between
Sonesta International Hotels Corporation
as “MANAGER”


AND
Cambridge TRS, Inc.
as “OWNER”
Dated as of February 27, 2020


1

--------------------------------------------------------------------------------









    
Table of Contents
 
 
 
Article I APPOINTMENT OF MANAGER
 
1.01
Appointment
5
1.02
Management of the Hotel
5
1.03
Services Provided by Manager
4
1.04
Employees
8
1.05
Right to Inspect
8
Article II TERM
9
2.01
Term
9
2.02
Early Termination
9
Article III COMPENSATION OF MANAGER; DISBURSEMENTS
9
3.01
Fees
9
3.02
Disbursements
10
3.03
Timing of Payment
10
Article IV ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND
OPERATING LOSSES


11
4.01
Accounting, Interim Payment and Annual Reconciliation


11
4.02
Books and Records


12
4.03
Accounts


12
4.04
Annual Operating Projection
12
4.05
Working Capital
13
4.06
Operating Losses
13
Article V REPAIRS, MAINTENANCE AND REPLACEMENTS
13
5.01
Manager’s Maintenance Obligation
13
5.02
Repairs and Maintenance to be Paid from Gross Revenues


14
5.03
Repairs and Maintenance to be Paid by Owner or Landlord


14
5.04
FF&E Reserve Account


15
5.05
Capital Estimate


15
5.06
Additional Requirements


16
5.07
Ownership of Replacements


16
Article VI INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE


16
6.01
General Insurance Requirements


16
6.02
Waiver of Subrogation
16
6.03
Risk Management


16
6.04
Damage and Repair


16
6.05
Damage Near End of Term


17
6.06
Condemnation


18
6.07
Partial Condemnation


18
6.08
Temporary Condemnation


18
6.09
Allocation of Award


19
6.10
Effect of Condemnation
19



2

--------------------------------------------------------------------------------





Article VII TAXES
19
7.01
Real Estate and Personal Property Taxes
19
Article VIII OWNERSHIP OF THE HOTEL


20
8.01
Ownership of the Hotel
20
8.02
No Covenants, Conditions or Restrictions
20
8.03
Liens; Credit
20
8.04
Financing
21
Article IX DEFAULTS


22
9.01
Manager Events of Default
22
9.02
Remedies for Manager Events of Default


22
9.03
Owner Events of Default


24
9.04
Remedies for Owner Events of Default


24
Article X ASSIGNMENT AND SALE


25
10.01
Assignment
25
10.02
Sale of the Hotel
26
10.03
Amendment of the Lease
26
Article XI MISCELLANEOUS


26
11.01
Right to Make Agreement


26
11.02
Actions By Manager


27
11.03
Relationship


27
11.04
Applicable Law
27
11.05
Notices
27
11.06
Environmental Matters
28
11.07
Confidentiality
29
11.08
Projections
29
11.09
Actions to be Taken Upon Termination


29
11.10
Trademarks, Trade Names and Service Marks
31
11.11
Waiver
32
11.12
Partial Invalidity
32
11.13
Survival
32
11.14
Negotiation of Agreement
32
11.15
Entire Agreement
32
11.16
Affiliates
32
11.17
Disputes
33
11.18
Permitted Contests
34
11.19
Estoppel Certificates
36
11.20
Indemnification
35
11.21
Remedies Cumulative
35
11.22
Amendment and Modifications
35
11.23
Claims; Binding Effect; Time of the Essence; Nonrecourse


35
11.24
Counterparts; Headings


36
11.25
No Political Contributions


36
11.26
REIT Qualification
36
11.27
Adverse Regulatory Event
36
11.28
Tax Matters
37
11.29
Third Party Beneficiaries
37



3

--------------------------------------------------------------------------------





Article XII DEFINITION OF TERMS; CONSTRUCTION


37
12.01
Definition of Terms
37
12.02
Construction
46









Exhibit A    The Site


    
    


4

--------------------------------------------------------------------------------









THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is executed as
of February 27, 2020 (the “Effective Date”), by Cambridge TRS, Inc., a Maryland
corporation (“Owner”), and Sonesta International Hotels Corporation, a Maryland
corporation (“Manager”).
R E C I T A L S:
A.HPT IHG-2 Properties Trust (“Landlord”) is the owner of fee title to the real
property (the “Site”) described on Exhibit A to this Agreement on which certain
improvements have been constructed consisting of a building or buildings
containing 340 Guest Rooms, and certain other amenities and related facilities
(collectively, the “Building”). The Site and the Building, in addition to
certain other rights, improvements, and personal property, are referred to as
the “Hotel” and more particularly described in the definition in Section 12.01.
Pursuant to the Lease, Landlord has leased the Hotel to Owner.


B.Owner and Manager have previously entered into a Management Agreement, dated
as of April 23, 2012 (the “Initial Effective Date”), as amended, pursuant to
which Owner engaged Manager to manage and operate the Hotel (the “Prior
Management Agreement”). Manager and Owner desire to amend and restate the terms
and provisions of the Prior Management Agreement in their entirety and replace
them with the terms and provisions of this Agreement effective as of 12:01 a.m.
on the Effective Date.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, Owner and Manager agree as follows:
Article I



APPOINTMENT OF MANAGER


1.01    Appointment. Subject to the provisions of this Agreement, Owner hereby
engages Manager to supervise, direct and control the management and operation of
the Hotel during the Term. Manager accepts such engagement and agrees to manage
and operate the Hotel during the Term in accordance with the terms and
conditions of this Agreement. The Hotel shall be known as Sonesta Hilton Head.
All capitalized terms shall have the meaning ascribed to them in Article XII.


1.02    Management of the Hotel.
A.The management and operation of the Hotel shall be under the exclusive
supervision and control of Manager except as otherwise specifically provided in
this Agreement. Manager shall manage and operate the Hotel in an efficient and
economical manner consistent with standards prevailing in other hotels in the
System, including all activities in connection therewith which are customary and
usual to such an operation (provided, however, that if the market area or the
physical peculiarities of the Hotel warrant, in the reasonable judgment of
Manager, a deviation from such standards shall be permitted (the “Operating
Standards”)). Manager shall, in accordance with the System Standards, the
Operating Standards and the terms of this Agreement:


1.Recruit, employ, supervise, direct and (when appropriate) discharge the
employees at the Hotel.


5

--------------------------------------------------------------------------------





2.Establish Guest Room rates and prices, rates and charges for services provided
in the Hotel.
3.Establish administrative policies and procedures, including policies and
procedures for employment, control of revenue and expenditures, maintenance of
bank accounts for the purchasing of supplies and services, control of credit,
and scheduling of maintenance and verify that the foregoing procedures are
operating in a sound manner.
4.Manage expenditures to replenish Inventories and Fixed Asset Supplies, make
payments on accounts payable and collect accounts receivable.
5.Arrange for and supervise public relations and advertising and prepare
marketing plans.
6.Procure all Inventories and replacement Fixed Asset Supplies.
7.Prepare and deliver Monthly Statements, Annual Operating Statements, Annual
Operating Projections, Capital Estimates, Capital Statements and such other
information required by this Agreement or as Owner may reasonably request.
8.Plan, execute and supervise repairs, maintenance, alterations and improvements
at the Hotel.
9.Provide, or cause to be provided, risk management services relating to the
types of insurance required to be obtained or provided by Manager under this
Agreement and provide such information related to risk management as Owner may
from time to time reasonably request.
10.Obtain and keep in full force and effect, either in its own name or in
Owner’s and/or Landlord’s name, as may be required by applicable law, any and
all licenses and permits to the extent within the control of Manager (or, if not
within the control of Manager, Manager shall use commercially reasonable efforts
to obtain and keep same in full force and effect).
11.Reasonably cooperate in a Sale of the Hotel or in obtaining a Mortgage.
12.On behalf of Owner, negotiate, enter into and administer leases, subleases,
licenses and concession agreements for all public space at the Hotel (including
all retail, office and lobby space and antenna leases on rooftop areas) and
administer, comply with and arrange for extensions of any ground lease or common
interest realty associations as necessary.
13.On behalf of Owner, negotiate, enter into and administer service contracts
and licenses for the operation of the Hotel, including contracts and licenses
for health and safety, systems maintenance, electricity, gas, telephone,
cleaning, elevator and boiler maintenance, air conditioning maintenance, laundry
and dry cleaning, master television service, internet service, use of
copyrighted materials (such as music and videos), entertainment and other
services as Manager deems advisable.
14.Negotiate, enter into and administer contracts for the use of banquet and
meeting facilities and Guest Rooms by groups and individuals.
15.Take reasonable action to collect and institute in its own name or in the
name of Owner or the Hotel, in each instance as Manager in its reasonable
discretion deems appropriate, legal actions or proceedings to collect charges,
rent or other income derived from the operation of the Hotel or to oust or
dispossess guests, tenants, members or other persons in possession therefrom, or
to cancel or terminate any lease, license or concession agreement for the breach
thereof or default thereunder by Owner, licensee or concessionaire.
16.Make representatives available to consult with and advise Owner, at Owner’s
reasonable request, concerning policies and procedures affecting the conduct of
the business of the Hotel.


6

--------------------------------------------------------------------------------





17.Collect on behalf of Owner and account for and remit to governmental
authorities all applicable excise, sales, occupancy and use taxes or similar
governmental charges collected by or at the Hotel directly from guests, members
or other patrons, or as part of the sales price of any goods, services or
displays, such as gross receipts, admission or similar or equivalent taxes,
duties, levies or charges.
18.Keep Owner advised of significant events which occur with respect to the
Hotel which might reasonably be expected to have a material adverse effect on
the financial performance or value of the Hotel.
19.Perform such other tasks with respect to the Hotel as are customary and
consistent with the Operating Standards and the System Standards.
B.Manager shall use commercially reasonable efforts to comply with all Legal
Requirements and Insurance Requirements pertaining to its operation of the
Hotel.
C.Manager shall use commercially reasonable efforts to obtain and maintain all
approvals necessary to use and operate the Hotel in accordance with the System
Standards, Operating Standards and Legal Requirements. Owner shall cooperate
with Manager and shall (or cause Landlord to) execute all applications and
consents reasonably required to be executed by Owner in order for Manager to
obtain and maintain such approvals.
D.Manager shall not use, and shall exercise commercially reasonable efforts to
prevent the use of, the Hotel and Owner’s Personal Property, if any, for any
unlawful purpose. Manager shall not commit, and shall use commercially
reasonable efforts to prevent the commission of, any waste at the Hotel. Manager
shall not use, and shall use commercially reasonable efforts to prevent the use
of, the Hotel in such a manner as will constitute an unlawful nuisance. Manager
shall use commercially reasonable efforts to prevent the use of the Hotel in
such a manner as might reasonably be expected to impair Owner’s or Landlord’s
title thereto or any portion thereof or might reasonably be expected to give
rise for a claim or claims for adverse use or adverse possession by the public,
or of implied dedication of the Hotel or any portion thereof.
1.03    Services Provided by Manager.
E.Manager shall furnish certain services, from time to time during the Term,
which are furnished generally on a central or regional basis to other hotels in
the System which are managed by Manager, and which benefit the Hotel as a
participant in the System, such as: national sales office services; central
operational support for rooms, food and beverage and engineering; central
training services; career development; management personnel relocation; central
safety and loss prevention services; central advertising and promotion
(including direct and image media and advertising administration); consumer
affairs to the extent not charged or allocated directly to the Hotel; the
national reservations system service and inventory and revenue management
services; centralized payroll and accounting services; computer system
development, support and operating costs; and central monitoring and management
support from “line management” personnel such as area managers.
Other than the charges for the national reservation system services, for which
Manager receives the Reservation Fee, the Loyalty Program Fee and the Marketing
Program Fee, the charges for the services listed in this Section 1.03.A. shall
not be separately compensated and are included in the System Fee.
F.Notwithstanding the foregoing, if after Effective Date it is determined that
there are central or regional services which may be furnished for the benefit of
hotels in the System or in substitution for services now performed at individual
hotels which may be more efficiently or effectively performed on a group basis,
Manager shall furnish such services and Owner and


7

--------------------------------------------------------------------------------





Manager shall reasonably agree on the allocation of the costs thereof to the
affected Hotels, which agreement shall be reflected in an approved Annual
Operating Projection.
1.04    Employees.
G.All personnel employed at the Hotel shall at all times be the employees of
Manager. Subject to the terms of this Agreement, Manager shall have absolute
discretion with respect to all personnel employed at the Hotel, including,
without limitation, decisions regarding hiring, promoting, transferring,
compensating, supervising, terminating, directing and training all employees at
the Hotel, and, generally, establishing and maintaining all policies relating to
employment; provided Manager shall not enter into any written employment
agreements with any person which purport to bind Owner and/or purport to be
effective regardless of a termination, without obtaining Owner’s consent.
Manager shall comply with all Legal Requirements regarding labor relations; if
either Manager or Owner shall be required, pursuant to any such Legal
Requirement, to recognize a labor union or to enter into a collective bargaining
with a labor union, the party so required shall promptly notify the other party.
Manager shall have the authority to negotiate and settle labor union contracts
with union employees and union representatives and Manager is authorized to
settle labor disputes and administrative claims as may be routinely necessary in
the daily management of the Hotel, provided Owner shall be given prompt notice
of any negotiations which could reasonably be expected to result in contracts
which would bind Owner and shall be provided with any written materials in
connection therewith and at least ten (10) days prior to execution of any
contract or amendment. Manager shall indemnify Owner and Landlord for all costs
and expenses (including reasonable attorneys’ fees) incurred by either of them
if either of them are joined in or made party to any suit or cause of action
alleging that Manager has failed to comply with all Legal Requirements
pertaining to the employment of Manager’s employees at the Hotel.
H.Manager shall have the authority to hire, dismiss or transfer the Hotel’s
general manager, provided Manager shall keep Owner reasonably informed with
respect to such actions. Upon Owner’s request, Manager will provide the Owner
the opportunity to interview general manager candidates before they are hired.
I.Manager shall decide which, if any, of the employees of the Hotel shall reside
at the Hotel (provided that Owner’s prior approval shall be obtained if more
than two (2) such employees and their immediate families reside at the Hotel),
and shall be permitted to provide free accommodations and amenities to its
employees and representatives living at or visiting the Hotel in connection with
its management or operation consistent with Manager’s usual practices for hotels
in the System. No person shall otherwise be given gratuitous accommodations or
services without prior approval of Owner and Manager, except in accordance with
usual practices of the hotel and travel industry.
J.

1.05    Right to Inspect. Manager shall permit Owner and Landlord and their
respective authorized representatives to inspect or show the Hotel during usual
business hours upon not less than twenty-four (24) hours’ notice and to make
such repairs as Owner and Landlord are permitted or required to make pursuant to
the terms of the Lease, provided that any inspection or repair by Owner or
Landlord or their representatives shall not unreasonably interfere with the use
and operation of the Hotel and further provided that in the event of an
emergency as determined by Owner or Landlord in its reasonable discretion, prior
notice shall not be required.


8

--------------------------------------------------------------------------------







Article II

TERM
2.01    Term.
A.The term of this Agreement (the “Term”) shall begin on the Effective Date and
shall continue until January 31, 2037 (the “Initial Term”) and, provided there
exists no Manager Event of Default, the Term shall thereafter automatically be
extended for two (2) successive periods of fifteen (15) years each (each, a
“Renewal Term”), unless Manager gives notice of Manager’s decision not to extend
on or before the date which is at least twenty-four (24) months prior to the
date of the expiration of the Initial Term or first Renewal Term, as the case
may be, time being of the essence. If Manager does not extend the Initial Term
or the first Renewal Term, as the case may be (i) this Agreement shall
automatically terminate at the end of the Term then in effect, and Manager shall
have no further option to extend the Term and (ii) during the twenty-four (24)
month period prior to the date of the expiration of the Initial Term or any
Renewal Term, as the case may be, Owner shall have the right to effect an
earlier termination of this Agreement by notice to Manager, which termination
shall be effective as of the date which is set forth in such notice, provided
that such date shall be at least ninety (90) days after the date of such notice,
and such termination shall be in accordance with the provisions of Section
11.09.
B.Each Renewal Term shall commence on the day succeeding the expiration of the
Initial Term or the preceding Renewal Term, as the case may be. All of the
terms, covenants and provisions of this Agreement shall apply to each Renewal
Term, except that the Term shall not be extended beyond January 31, 2067.


2.02    Early Termination. Without limiting either party’s right to terminate
this Agreement under any other provision of this Agreement:
A.Owner may terminate this Agreement upon sixty (60) days’ notice to Manager
given within thirty (30) days prior to or after January 1 of any Year if the
actual amounts paid to Owner as Owner’s Priority during any three (3) Tested
Years within the four (4) consecutive Years immediately preceding such January 1
are less than six percent (6%) of Invested Capital, determined annually, in
those Tested Years, and such termination shall be in accordance with the
provisions of Section 11.09.


Article III

COMPENSATION OF MANAGER; DISBURSEMENTS
3.01    Fees. In consideration of the management services to be performed during
the Term, Manager shall be paid the sum of the following:
A.Base Management Fee;
B.Reservation Fee;
C.System Fee;
D.Procurement and Construction Supervision Fee;
E.Loyalty Program Fee;
F.Marketing Program Fee; and
G.Incentive Management Fee.


9

--------------------------------------------------------------------------------





3.02    Disbursements. Gross Revenues shall be distributed in the following
order of priority:
H.First, to pay all Deductions (excluding the Base Management Fee, the
Reservation Fee and the System Fee);
I.Second, to Manager, an amount equal to the Base Management Fee, the
Reservation Fee and the System Fee;
J.Third, to Owner, an amount equal to Owner’s Priority;
K.Fourth, pari passu, (i) to Owner, in an amount necessary to reimburse Owner
for all Owner Working Capital Advances and Owner Operating Loss Advances
(collectively, “Owner Advances”) which have not yet been repaid pursuant to this
Section 3.02, and (ii) to Manager, in an amount necessary to reimburse Manager
for all Additional Manager Advances which have not yet been repaid pursuant to
this Section 3.02. If at any time the amounts available for distribution to
Owner and Manager pursuant to this Section 3.02 are insufficient (a) to repay
all outstanding Owner Advances, and (b) all outstanding Additional Manager
Advances, then Owner and Manager shall be paid from such amounts the amount
obtained by multiplying a number equal to the amount of the funds available for
distribution by a fraction, the numerator of which is the sum of all outstanding
Owner Advances, or all outstanding Additional Manager Advances, as the case may
be, and the denominator of which is the sum of all outstanding Owner Advances
plus the sum of all outstanding Additional Manager Advances;
L.Fifth, to the FF&E Reserve Account, an amount equal to the FF&E Reserve
Deposit;
M.Sixth, to Manager, an amount equal to the Incentive Management Fee; and
N.Finally, to Owner, the Owner’s Residual Payment.


3.03    Timing of Payments.
A.Payment of the Deductions, excluding the Base Management Fee, the Reservation
Fee and the System Fee, shall be made in the ordinary course of business. The
Base Management Fee, the Reservation Fee, the System Fee, the Owner’s Priority,
the FF&E Reserve Deposit, the Incentive Management Fee and the Owner’s Residual
Payment shall be paid on or before the twentieth (20th) day after close of each
calendar month, based upon Gross Revenues or Gross Room Revenues, as the case
may be, as reflected in the Monthly Statement for such month. The Owner’s
Priority shall be determined based upon Invested Capital most recently reported
to Manager by Owner. If any installment of the Base Management Fee, the
Reservation Fee, the System Fee or the Owner’s Priority is not paid when due, it
shall accrue interest at the Interest Rate. Calculations and payments of the
FF&E Reserve Deposit, the Incentive Management Fee and/or the Owner’s Residual
Payment with respect to each calendar month within a calendar year shall be
accounted for cumulatively based upon the year-to-date Operating Profit as
reflected in the Monthly Statement for such calendar month and shall be adjusted
to reflect distributions for prior calendar months in such year. Additional
adjustments to all payments will be made on an annual basis based upon the
Annual Operating Statement for the Year and any audit conducted pursuant to
Section 4.02.B.
B.Subject to Section 3.03.C, if the portion of Gross Revenues to be distributed
to Manager or Owner pursuant to Section 3.02 is insufficient to pay amounts then
due in full, any amounts left unpaid shall be paid from and to the extent of
Gross Revenues available therefor at the time distributions are made in
successive calendar months until such amounts are paid in full, together with
interest thereon, if applicable, and such payments shall be made from such
available Gross Revenues in the same order of priority as other payments made on
account of such items in successive calendar months.


10

--------------------------------------------------------------------------------





C.Other than with respect to Reimbursable Advances, calculations and payments of
the fees and other payments in Section 3.02 and distributions of Gross Revenues
within a Year shall be accounted for cumulatively within a Year, but shall not
be cumulative from one Year to the next. Calculations and payments of
Reimbursable Advances shall be accounted for cumulatively within a Year and
shall be cumulative from one Year to the next.


Article IV

ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND OPERATING LOSSES
4.01    Accounting, Interim Payment and Annual Reconciliation.
A.Within fifteen (15) days after the close of each calendar month, Manager shall
deliver an accounting (the “Monthly Statement”) to Owner showing Gross Revenues,
Gross Room Revenues, occupancy percentage and average daily rate, Deductions,
Operating Profit, and applications and distributions thereof for the preceding
calendar month and year-to-date.
B.Within forty-five (45) days after the end of each Year, Manager shall deliver
to Owner and Landlord a statement (the “Annual Operating Statement”) in
reasonable detail summarizing the operations of the Hotel for the immediately
preceding Year and an Officer’s Certificate setting forth the totals of Gross
Revenues, Deductions, and the calculation of the Incentive Management Fee and
Owner’s Residual Payment for the preceding Year and certifying that such Annual
Operating Statement is true and correct. Manager and Owner shall, within ten
(10) Business Days after Owner’s receipt of such statement, make any
adjustments, by cash payment, in the amounts paid or retained for such Year as
are required because of variances between the Monthly Statements and the Annual
Operating Statement. Any payments shall be made together with interest at the
Interest Rate from the date such amounts were due or paid, as the case may be,
until paid or repaid. The Annual Operating Statement shall be controlling over
the Monthly Statements and shall be final, subject to adjustments required as a
result of an audit requested by Owner or Landlord pursuant to Section 4.02.B.
C.1. In addition, Manager shall provide such information relating to the Hotel
and public information relating to Manager and its Affiliates that (a) may be
reasonably required in order for Landlord, Owner or SVC, to prepare financial
statements in accordance with GAAP or to comply with applicable securities laws
and regulations and the SEC’s interpretation thereof, (b) may be reasonably
required for Landlord, Owner or SVC, as applicable, to prepare federal, state or
local tax returns, or (c) is of the type that Manager customarily prepares for
other hotel owners. The foregoing does not constitute an agreement by Manager
either to join Landlord, Owner or SVC, as applicable, in a filing with or
appearance before the SEC or any other regulatory authority or to take or
consent to any other action which would cause Manager to be liable to any third
party for any statement or information other than those statements incorporated
by reference pursuant to clause (a) above.
1.Owner may at any time, and from time to time, provide copies of any of the
statements furnished under this Section 4.01 to any Person which has made or is
contemplating making a Mortgage, or a prospective purchaser in connection with a
Sale of the Hotel, subject to such Person entering into a confidentiality
agreement with Manager as Manager may reasonably require.
2.In addition, Owner or Landlord shall have the right, from time to time at
Owner’s or Landlord’s as the case may be, sole cost and expense, upon reasonable
notice, during Manager’s customary business hours, to cause Manager’s books and
records with respect to the Hotel to be audited by auditors selected by Owner or
Landlord, as applicable, at the place or places where such books and records are
customarily kept.


11

--------------------------------------------------------------------------------





4.02    Books and Records.
D.Books of control and account pertaining to operations at the Hotel shall be
kept on the accrual basis and in all material respects in accordance with the
Uniform System of Accounts and with GAAP (provided that, to the extent of a
conflict, GAAP shall control over the Uniform System of Accounts), or in
accordance with such industry standards or such other standards with which
Manager is required to comply from time to time, with the exceptions, if any,
provided in this Agreement, to the extent applicable which will accurately
record the Gross Revenues and the application thereof. Manager shall retain, for
at least three (3) years after the expiration of each Year, reasonably adequate
records showing Gross Revenues and the application thereof for such Year. The
provisions of this Section 4.02.A shall survive termination.
E.Owner and Landlord may at reasonable intervals during Manager’s normal
business hours, examine such books and records including, without limitation,
supporting data and sales and excise tax returns. If Owner or Landlord desires,
at its own expense, to audit, examine, or review the Annual Operating Statement,
it shall notify Manager in writing within one (1) year after receipt of such
statement of its intention to audit and begin such audit within such one (1)
year after Manager’s receipt of such notice. Owner or Landlord, as the case may
be, shall use commercially reasonable efforts to complete such audit as soon as
practicable after the commencement thereof, subject to reasonable extension if
Landlord’s or Owner’s accountant’s inability to complete the audit within such
time is caused by Manager. If neither Landlord nor Owner makes such an audit,
then such statement shall be deemed to be conclusively accepted by Owner as
being correct, and neither Landlord nor Owner shall have any right thereafter,
except in the event of fraud by Manager, to question or examine the same. If any
audit by Owner or Landlord discloses an understatement or overpayment of any net
amounts due Owner or Manager, Manager shall promptly after completion of the
audit, render a statement to Owner and Landlord setting forth the adjustments
required to be made to the distributions under Section 3.02 for such Year as a
result of such audit and Owner and Manager, as the case may be, shall make any
additional payments required to comply with such revised statement together with
interest at the Interest Rate from the date when due or overpaid. Any dispute
concerning the correctness of an audit shall be settled by arbitration. Manager
shall pay the cost of any audit revealing understatement of Operating Profit by
more than three percent (3%), and such amount shall not be a Deduction. The
provisions of this Section 4.02.B shall survive termination.
4.03    Accounts. All funds derived from the operation of the Hotel shall be
deposited by Manager in a bank account(s) in a bank designated by Manager.
Withdrawals from such accounts shall be made solely by representatives of
Manager whose signatures have been authorized. Reasonable petty cash shall be
maintained at the Hotel.
4.04    Annual Operating Projection. Manager shall furnish to Owner for its
review and comment, at least sixty (60) days prior to the beginning of each
Year, a statement of the estimated financial results of the operation of the
Hotel for the forthcoming Year (“Annual Operating Projection”). Such projection
shall project the estimated Gross Revenues, Deductions, and Operating Profit.
Manager agrees to make qualified personnel from Manager’s staff available to
explain such Annual Operating Projections, at Owner’s request. Manager will at
all times give good faith consideration to Owner’s suggestions regarding any
Annual Operating Projection. Manager shall thereafter submit to Owner, by no
later than January 2nd of such Year, a modified Annual Operating Projection if
any changes are made following receipt of comments from Owner. Manager shall
endeavor to adhere to the Annual Operating Projection. It is understood,
however, that the Annual Operating Projection is an estimate only and that
unforeseen circumstances including the costs of labor, material, services and
supplies, casualty, operation of law, or economic and market conditions may make
adherence to the Annual Operating Projection impracticable, and Manager shall be
entitled to depart therefrom due to causes of the foregoing nature; provided,


12

--------------------------------------------------------------------------------





however, that nothing herein shall be deemed to authorize Manager to take any
action prohibited by this Agreement or to reduce Manager’s other rights or
obligations hereunder.
4.05    Working Capital. On the Initial Effective Date, Owner advanced to
Manager, as Working Capital, an amount equal to $1,500 multiplied by the number
of Guest Rooms. On the Effective Date, Owner agrees to advance to Manager, as
Working Capital, an additional amount equal to $500 multiplied by the number of
Guest Rooms. Upon notice from Manager, Owner shall have the right, without any
obligation and in its sole discretion, to advance additional funds necessary to
maintain Working Capital (“Additional Working Capital”) at levels determined by
Manager to be reasonably necessary to satisfy the needs of the Hotel as its
operation may from time to time require within ten (10) Business Days of such
request. Any such request by Manager shall be accompanied by a reasonably
detailed explanation of the reasons for the request. If Owner does not advance
such Additional Working Capital, Manager shall have the right, without any
obligation and in its sole discretion, to fund Additional Working Capital within
ten (10) Business Days after such initial ten (10) day period. All such advances
shall be Owner Working Capital Advances or Additional Manager Advances, as
applicable. If neither party elects to fund Additional Working Capital, Manager
may elect, by notice to Owner given within thirty (30) days thereafter, to
terminate this Agreement, which termination shall be effective thirty (30) days
after the date such notice is given; upon such termination, Owner shall pay
Manager the Termination Fee, within sixty (60) days of the effective date of
termination, as liquidated damages and in lieu of any other remedy of Manager at
law or in equity, and such termination shall otherwise be in accordance with the
provisions of Section 11.09.
4.06    Operating Losses. To the extent there is an Operating Loss for any
calendar month, Owner shall have the right, without any obligation and in its
sole discretion, to fund such Operating Loss within twenty (20) days after
Manager has delivered notice thereof to Owner and any Operating Loss funded by
Owner shall be a “Owner Operating Loss Advance.” If Owner does not fund such
Operating Loss, Manager shall have the right, without any obligation and in its
sole discretion, to fund such Operating Loss within twenty (20) days after such
initial twenty (20) day period, and any Operating Loss so funded by Manager
shall be an Additional Manager Advance. If neither party elects to fund such
Operating Loss, Manager may elect, by notice to Owner given within thirty (30)
days thereafter, to terminate this Agreement, which termination shall be
effective thirty (30) days after the date such notice is given; upon such
termination, Owner shall pay Manager the Termination Fee, within sixty (60) days
of the effective date of termination, as liquidated damages and in lieu of any
other remedy of Manager at law or in equity and such termination shall otherwise
be in accordance with the provisions of Section 11.09.


Article V

REPAIRS, MAINTENANCE AND REPLACEMENTS
5.01    Manager’s Maintenance Obligation. Manager shall maintain the Hotel,
including all private roadways, sidewalks and curbs located thereon, in good
order and repair, reasonable wear and tear excepted, and in conformity with
Legal Requirements, Insurance Requirements, System Standards and any Existing
CC&Rs or Future CC&Rs. Manager shall promptly make or cause to be made all
necessary and appropriate repairs, replacements, renewals, and additions thereto
of every kind and nature, whether interior or exterior, structural or
nonstructural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to the commencement of the Term. All
repairs, renovations, alterations, improvements, renewals, replacements or
additions shall be made in a good, workmanlike manner, consistent with Manager’s
and industry standards for like hotels in like locales, in accordance with all
applicable federal, state and local statutes, ordinances, by‑laws, codes, rules
and regulations relating to any such work. Manager shall not take or omit to
take any action, with respect to the Hotel the taking or omission of which would
materially and adversely impair the value of the Hotel or any part thereof for
its use as a hotel. The cost and expense incurred in connection with Manager’s
obligations


13

--------------------------------------------------------------------------------





hereunder shall be paid either from Gross Revenues or Working Capital or from
funds provided by Owner or Landlord, as the case may be.
5.02    Repairs and Maintenance to be Paid from Gross Revenues. Manager shall
promptly make or cause to be made, such routine maintenance, repairs and minor
alterations as it determines are necessary to comply with Manager’s obligations
under Section 5.01. The phrase “routine maintenance, repairs, and minor
alterations” shall include only those which are normally expensed under GAAP.
The cost of such maintenance, repairs and alterations shall be paid from Gross
Revenue or Working Capital.
5.03    Repairs and Maintenance to be Paid by Owner or Landlord. To the extent
funds are available in the FF&E Reserve Account or are provided by Owner or
Landlord under Section 5.05, Manager shall promptly make or cause to be made,
all of the items listed below as are necessary to comply with Manager’s
obligations under Section 5.01:
1.Replacements, renewals and additions related to the FF&E;
2.Routine or non‑major repairs, renovations, renewals, additions, alterations,
improvements or replacements and maintenance which are normally capitalized (as
opposed to expensed) under GAAP, such as exterior and interior repainting;
resurfacing building walls, floors, roofs and parking areas; and replacing
folding walls and the like (but which are not major repairs, alterations,
improvements, renewals, replacements, or additions to the Hotel’s structure,
roof, or exterior façade, or to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems); and
3.Major repairs, renovations, additions, alterations, improvements, renewals or
replacements to the Hotel including, without limitation, with respect to its
structure, roof, or exterior façade, and to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems.
In consideration for Manager’s services under this Section 5.03, Manager shall
receive the Procurement and Construction Supervision Fee which shall be included
in related draws from the FF&E Reserve as amounts generating such fees are paid.
The documentation of draws from the FF&E Reserve shall separately reflect the
corresponding Procurement and Construction Supervision Fee.


5.04    FF&E Reserve Account.
A.
Manager shall establish an interest bearing account, in Owner’s name, in a bank
designated by Manager (and approved by Owner, such approval not to be
unreasonably withheld), into which all FF&E Reserve Deposits shall be paid (the
“FF&E Reserve Account”). Funds on deposit in the FF&E Reserve Account (the “FF&E
Reserves”) shall not be commingled with any other funds without Owner’s consent.

B.
So long as no Manager Event of Default shall have occurred, the FF&E Reserves
may be applied by Manager, without the consent of Owner, only to the payment of
any capital expenditure in an approved Capital Estimate; provided, not more than
Twenty Five Thousand Dollars ($25,000) may be expended by Manager in a given
year for any single item to be charged against any discretionary or contingency
line item in a Capital Estimate without the prior written consent of Owner,
which consent shall not be unreasonably withheld, conditioned or delayed.

C.
In addition to the FF&E Reserve Deposit, other than Owner’s or Manager’s
personal property, all materials or FF&E which are scrapped or removed in
connection with the making of any major or non-major repairs, renovation,
additions, alterations, improvements, removals or replacements shall be disposed
of by Manager and the net proceeds thereof shall be deposited into the FF&E
Reserve Account and not included in Gross Revenues.



14

--------------------------------------------------------------------------------





D.
Manager shall be the only Party entitled to withdraw funds from the FF&E Reserve
Account unless and until a Manager Event of Default shall occur. Following the
occurrence of a Manager Event of Default, Manager shall not have the right to
withdraw funds from the FF&E Reserve Account without Owner’s prior written
consent.

E.
Upon the expiration or earlier termination of the Term, Manager shall disburse
to Owner or Landlord, or as Owner or Landlord shall direct, all remaining FF&E
Reserves after payments of all expenses on account of capital expenditures
incurred by Manager pursuant to an approved Capital Estimate during the Term in
accordance with this Agreement.

5.05    Capital Estimate.
A.
Manager shall prepare and deliver to Owner and Landlord for their review and
approval, at the same time the Annual Operating Projection is submitted, an
estimate for the Hotel of the capital expenditures necessary during the
forthcoming Year for replacements, renewals, and additions to the FF&E of the
Hotel and repairs, renovations, additions, alterations, improvements, renewals
or replacements to the Hotel of the nature described in Section 5.03 (a “Capital
Estimate”). Manager agrees to make qualified personnel from Manager’s staff
available to explain each Capital Estimate, at Owner’s request. Failure of Owner
or Landlord to approve or disapprove a Capital Estimate within twenty (20)
Business Days after receipt of all information and materials requested by Owner
or Landlord in connection therewith shall be deemed to constitute approval.

B.
If any dispute shall arise with respect to the approval by either Owner or
Landlord of a Capital Estimate, Manager shall meet with Owner and Landlord to
discuss the objections, and Manager, Owner and Landlord shall attempt in good
faith to resolve any disagreement relating to the Capital Estimate. If after
sixty (60) days such disagreement has not been resolved, any party may submit
the issue to arbitration.

C.
If at any time the FF&E Reserves shall be insufficient to fund capital
expenditures which are set forth in the approved Capital Estimate, Manager shall
give Owner and Landlord written notice thereof, which notice shall not be given
more often than monthly and shall set forth, in reasonable detail, the nature of
the required expenditure, the estimated cost thereof (including the amount which
is in excess of the then FF&E Reserves) and such other information with respect
thereof as Owner or Landlord may reasonable require. Provided that no Manager
Event of Default then exists, and Manager shall otherwise comply with the
provisions of Section 5.06, as applicable, Owner shall, within ten (10) Business
Days after such notice is given, deposit (or shall cause Landlord to deposit)
into the FF&E Reserve Account such funds as are required to fund the amounts set
forth in such notice and necessary to fund such capital expenditures in an
approved Capital Estimate. Invested Capital shall be adjusted for funds
deposited by Owner or Landlord in the FF&E Reserve Account pursuant to this
Section 5.05 effective as of the date such funds are deposited.

B.A failure or refusal by Owner or Landlord to provide the additional funds
required under an approved Capital Estimate (including after resolution by
arbitration, if applicable) shall entitle Manager, at its option, to notify
Owner and Landlord that Manager will terminate this Agreement. If Owner or
Landlord does not make the funds available within thirty (30) days after receipt
of such notice of intent to terminate, Manager may, without obligation and in
its sole discretion, fund all or a portion of the amounts required and any
amounts funded by Manager shall constitute an Additional Manager Advance, or
elect to terminate this Agreement by notice to Owner given within thirty (30)
days thereafter and this Agreement shall terminate as of the date that is one
hundred eighty (180) days after the date of Owner’s receipt of Manager’s notice;
upon such termination, Owner shall pay Manager the Termination Fee, within sixty
(60) days of the effective date of termination, as liquidated damages and in
lieu of any other remedy of


15

--------------------------------------------------------------------------------





Manager at law or in equity and such termination shall otherwise be in
accordance with the provisions of Section 11.09.
5.06    Additional Requirements.
A.
All expenditures from the FF&E Reserves or other amounts funded pursuant to the
Capital Estimate shall be (as to both the amount of each such expenditure and
the timing thereof) both reasonable and necessary given the objective that the
Hotel will be maintained and operated to a standard comparable to competitive
properties and in accordance with the System Standards.

B.
Manager shall provide to Owner and Landlord within twenty (20) days after the
end of each calendar month, a statement (“Capital Statement”) setting forth, on
a line item basis, expenditures made to date and any variances or anticipated
variances and/or amendments from the applicable Capital Estimate.

C.
Owner and Landlord may not withhold their approval of a Capital Estimate with
respect to such items as are (1) required in order for the Hotel to comply with
System Standards, except during the last two (2) years of the Term, during which
time approval may be withheld in Owner’s or Landlord’s discretion; or (2)
required by reason of or under any Insurance Requirement or Legal Requirement,
or otherwise required for the continued safe and orderly operation of the Hotel.

5.07    Ownership of Replacements. All repairs, renovations, additions,
alterations, improvements, renewals or replacements made pursuant to this
Agreement and all FF&E Reserves, shall, except as otherwise provided in this
Agreement, be the property of Landlord or Owner, as applicable, as provided
under the Lease.


Article VI

INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE
6.01    General Insurance Requirements. Manager shall, at all times during the
Term, keep (or cause to be kept) the Hotel and all property located therein or
thereon, insured against the risks, including business interruption, and in such
amounts as Owner and Manager shall agree and as may be commercially reasonable.
Any disputes regarding such matters not resolved by the parties within ten (10)
Business Days (which period may be extended upon mutual agreement of the
parties) shall be resolved by arbitration.
6.02    Waiver of Subrogation. Owner and Manager agree that (insofar as and to
the extent that such agreement may be effective without invalidating or making
it impossible to secure insurance coverage from responsible insurance companies
doing business in the State) with respect to any property loss which is covered
by insurance then being carried by Owner or Manager, the party carrying such
insurance and suffering said loss releases the others of and from any and all
claims with respect to such loss; and they further agree that their respective
insurance companies (and, if Owner or Manager shall self insure in accordance
with the terms hereof, Owner or Manager, as the case may be) shall have no right
of subrogation against the other on account thereof, even though extra premium
may result therefrom. If any extra premium is payable by Manager as a result of
this provision, Owner shall not be liable for reimbursement to Manager for such
extra premium.
6.03    Risk Management. Manager shall be responsible for the provision of risk
management oversight at the Hotel.
6.04    Damage and Repair.
A.If, during the Term, the Hotel shall be totally or partially destroyed and the
Hotel is thereby rendered Unsuitable for Its Permitted Use, (1) Manager may
terminate this Agreement by sixty (60) days notice to Owner and Landlord, or (2)
Owner may terminate this Agreement by sixty (60) days notice to


16

--------------------------------------------------------------------------------





Manager and Landlord, whereupon, this Agreement, shall terminate and Landlord
shall be entitled to retain the insurance proceeds payable on account of such
damage.
B.If, during the Term, the Hotel is damaged or destroyed by fire, casualty or
other cause but is not rendered Unsuitable for Its Permitted Use, subject to
Sections 6.04.C and 6.04.D, Manager shall cause the Hotel to be repaired and
restored, in compliance with all Legal Requirements and Insurance Requirements
and so that the Hotel shall be, to the extent practicable, substantially
equivalent in value and general utility to its general utility and value
immediately prior to such damage or destruction and in compliance with System
Standards in consideration of the Procurement and Construction Supervision Fee.
C.

1.If the cost of the repair or restoration of the Hotel is less than the sum of
the amount of insurance proceeds received by Owner and Landlord plus the
deductible amount, Owner shall (or shall cause Landlord to) make the funds
necessary to cause the Hotel to be repaired and restored available to Manager.
2.If the amount of insurance proceeds received by Landlord and Owner plus the
deductible amount, is less than the cost of the repair or restoration of the
Hotel, Manager shall give notice to Owner and Landlord setting forth the
deficiency in reasonable detail. Owner shall have the right, without any
obligation and in its sole discretion, to fund the deficiency and shall give
Manager and Landlord notice within twenty (20) days after notice from Manager.
If Owner elects not to fund the deficiency, Landlord shall have the right,
without obligation and in its sole discretion, to fund the deficiency and shall
give Manager and Owner notice within twenty (20) days after notice from Owner.
If neither Landlord nor Owner elect to fund the deficiency, this Agreement shall
terminate and Landlord shall be entitled to retain the insurance proceeds
payable on account of such damage.
D.If Owner is required or if Owner or Landlord elects to make the funds
necessary to cause the Hotel to be repaired and restored available to Manager,
Owner shall (or shall cause Landlord to) advance the insurance proceeds and any
additional amounts payable by Owner or Landlord to Manager regularly during the
repair and restoration period. Any such advances shall be made not more
frequently than monthly within ten (10) Business Days after Manager submits to
Owner a written requisition and substantiation therefor on AIA Forms G702 and
G703 (or on such other form or forms as may be reasonably acceptable to Owner
and Landlord). Owner or Landlord may condition advancement of the insurance
proceeds and other amounts on (i) the absence of an event of default under the
Lease, (ii) approval of plans and specifications of an architect satisfactory to
Landlord and Owner (which approval shall not be unreasonably withheld or
delayed), (iii) general contractors’ estimates, (iv) architect’s certificates,
(v) unconditional lien waivers of general contractors, if available, (vi)
evidence of approval by all governmental authorities and other regulatory bodies
whose approval is required and (vii) such other certificates as Landlord and
Owner may, from time to time, reasonably require.
E.All business interruption insurance proceeds shall be paid to Manager and
included in Gross Revenues. Any casualty which does not result in a termination
of this Agreement shall not excuse the payment of sums due to Owner hereunder.
F.Manager hereby waives any statutory rights of termination which may arise by
reason of any damage to or destruction of the Hotel.
6.05    Damage Near End of Term. Notwithstanding any provisions of Section 6.04
to the contrary, if damage to or destruction of the Hotel occurs during the last
twelve (12) months of the Term (including any exercised Renewal Term) and if
such damage or destruction cannot reasonably be expected to be fully repaired
and restored prior to the date that is nine (9) months prior to the end of the
Term (including any


17

--------------------------------------------------------------------------------





exercised Renewal Term), the provisions of Section 6.04.A shall apply as if the
Hotel had been totally or partially destroyed and rendered Unsuitable for Its
Permitted Use.
6.06    Condemnation. If, during the Term, either the whole of the Hotel shall
be taken by Condemnation, or a partial Condemnation renders the Hotel Unsuitable
for Its Permitted Use, this Agreement shall terminate and Owner and Landlord
shall seek the Award for their interests in the Hotel as provided in the Lease.
In addition, Manager shall have the right to initiate such proceedings as it
deems advisable to recover any damages to which Manager may be entitled;
provided, however, that Manager shall be entitled to retain any Award it may
obtain through such proceedings which are conducted separately from those of
Owner and Landlord only if such Award does not reduce the Award otherwise
available to Owner and Landlord. Any Award received by any Mortgagee under a
Mortgage on the Hotel shall be deemed to be an award of compensation received by
Landlord.
6.07    Partial Condemnation. If, during the Term, there is a partial
Condemnation but the Hotel is not rendered Unsuitable for Its Permitted Use,
subject to Section 6.07.A and 6.07.B, Manager shall cause the untaken portion of
the Hotel to be repaired and restored, in compliance with all Legal Requirements
and Insurance Requirements and so that the untaken portion of the Hotel shall
constitute a complete architectural unit of the same general character and
condition, to the extent practicable, as the Hotel immediately prior to such
partial Condemnation and in compliance with System Standards in consideration of
the Procurement and Construction Supervision Fee.
G.If the amount of the Award is less than the cost of the repair and restoration
of the Hotel, Manager shall give notice to Owner and Landlord setting forth the
deficiency in reasonable detail. Owner shall have the right without any
obligation and in its sole discretion, to fund the deficiency and shall give
Manager and Landlord notice within twenty (20) days after notice from Manager.
If Owner elects not to fund the deficiency, Landlord shall have the right
without obligation and in its sole discretion, to fund the deficiency and shall
give Manager and Owner notice within twenty (20) days after notice from Owner.
If neither Landlord nor Owner elect to fund the deficiency, this Agreement shall
terminate and Owner and Landlord shall be entitled to retain the Award.
H.If Owner or Landlord elects to make the funds necessary to cause the Hotel to
be repaired and restored available to Manager, Owner shall (or shall cause
Landlord to) advance the Award and any additional amounts payable by Owner or
Landlord to Manager regularly during the repair and restoration period. Any such
advances shall be made not more frequently than monthly within ten (10) Business
Days after Manager submits to Owner a written requisition and substantiation
therefor on AIA Forms G702 and G703 (or on such other form or forms as may be
reasonably acceptable to Owner and Landlord). Owner or Landlord may condition
advancement of the insurance proceeds and other amounts on (i) the absence of an
event of default under the Lease, (ii) approval of plans and specifications of
an architect satisfactory to Landlord and Owner (which approval shall not be
unreasonably withheld or delayed), (iii) general contractors’ estimates, (iv)
architect’s certificates, (v) unconditional lien waivers of general contractors,
if available, (vi) evidence of approval by all governmental authorities and
other regulatory bodies whose approval is required and (vii) such other
certificates as Landlord and Owner may, from time to time, reasonably require.
6.08    Temporary Condemnation. In the event of any temporary Condemnation of
the Hotel or Owner’s interest therein, this Agreement shall continue in full
force and effect. The entire amount of any Award made for such temporary
Condemnation allocable to the Term, whether paid by way of damages, rent or
otherwise, shall be paid to Manager and shall constitute Gross Revenues. A
Condemnation shall be deemed to be temporary if the period of such Condemnation
is not expected to, and does not, exceed twelve (12) months.


18

--------------------------------------------------------------------------------





6.09    Allocation of Award. Except as provided in Sections 6.06, 6.08 and this
Section 6.09, the total Award shall be solely the property of and payable to
Landlord. Any portion of the Award made for the taking of Owner’s leasehold
interest in the Hotel, loss of business, the taking of Owner’s Personal
Property, or Owner’s removal and relocation expenses shall be the sole property
of, and payable to, Owner. Any portion of the Award made for the taking of
Manager’s interest in the Hotel or Manager’s loss of business during the
remainder of the Term shall be the sole property of, and payable to, Manager,
subject to the provisions of Section 6.06. In any Condemnation proceedings,
Landlord, Owner, and Manager shall each seek its own Award in conformity
herewith, at its own expense.
6.10    Effect of Condemnation. Any Condemnation which does not result in a
termination of this Agreement in accordance with its terms with respect to the
Hotel shall not excuse the payment of sums due to Owner hereunder with respect
to the Hotel and this Agreement shall remain in full force and effect.


Article VII

TAXES
7.01    Real Estate and Personal Property Taxes.
A.Subject to Section 11.18 relating to permitted contests, Manager shall pay,
from Gross Revenues, all Impositions with respect to the Hotel, before any fine,
penalty, interest or cost (other than any opportunity cost as a result of a
failure to take advantage of any discount for early payment) may be added for
non-payment, such payments to be made directly to the taxing authorities where
feasible, and shall promptly, upon request, furnish to Landlord and Owner copies
of official receipts or other reasonably satisfactory proof evidencing such
payments. If any such Imposition may, at the option of the taxpayer, lawfully be
paid in installments (whether or not interest shall accrue on the unpaid balance
of such Imposition), Manager may exercise the option to pay the same (and any
accrued interest on the unpaid balance of such Imposition) in installments and,
in such event, shall pay such installments during the Term as the same become
due and before any fine, penalty, premium, further interest or cost may be added
thereto. Manager shall, upon request, provide such data as is maintained by
Manager with respect to the Hotel as may be necessary to prepare any required
returns and reports by Owner or Landlord.
Owner shall give, and will use reasonable efforts to cause Landlord to give,
copies of official tax bills and assessments which it may receive with respect
to the Hotel and prompt notice to Owner and Manager of all Impositions payable
by Owner under the Lease of which Owner or Landlord, as the case may be, at any
time has knowledge; provided, however, that Landlord’s or Owner’s failure to
give any such notice shall in no way diminish Manager’s obligation hereunder to
pay such Impositions (except that Owner or Landlord, as applicable, shall be
responsible for any interest or penalties incurred as a result of Landlord’s or
Owner’s, as applicable, failure promptly to forward the same).
B.Notwithstanding anything herein to the contrary, each of Owner and Manager
shall pay from its own funds (and not from Gross Revenues of the Hotel) any
franchise, corporate, estate, inheritance, succession, capital levy or transfer
tax imposed on Owner or Manager, as applicable, or any income tax imposed (but
not gross receipt or general excise taxes) on any income of Owner or Manager
(including distributions pursuant to Article III).


19

--------------------------------------------------------------------------------







Article VIII

OWNERSHIP OF THE HOTEL
8.01    Ownership of the Hotel.
A.Owner and Landlord hereby covenant that neither will hereafter impose or
consent to the imposition of any liens, encumbrances or other charges, except as
follows:
1.easements or other encumbrances that do not adversely affect the operation of
the Hotel by Manager and that are not prohibited pursuant to Section 8.02;
2.Mortgages and related security instruments;
3.liens for taxes, assessments, levies or other public charges not yet due or
due but not yet payable; or
4.equipment leases for office equipment, telephone, motor vehicles and other
property approved by Manager.
B.Subject to liens permitted by Section 8.01.A, Owner and Landlord covenant
that, so long as there then exists no Manager Event of Default, Manager shall
quietly hold, occupy and enjoy the Hotel throughout the Term free from
hindrance, ejection or molestation by Owner or Landlord or other party claiming
under, through or by right of Owner or Landlord. Owner agrees to pay and
discharge any payments and charges and, at its expense, to prosecute all
appropriate actions, judicial or otherwise, necessary to assure such free and
quiet occupation as set forth in the preceding sentence.
8.02    No Covenants, Conditions or Restrictions.
C.Owner and Landlord agree that during the Term, any covenants, conditions or
restrictions, including reciprocal easement agreements or cost‑sharing
arrangements affecting the Site or Hotel (collectively “Future CC&Rs”) which
would (i) prohibit or limit Manager from operating the Hotel in accordance with
System Standards, including related amenities of the Hotel; (ii) allow the Hotel
facilities (for example, parking spaces) to be used by persons other than
guests, invitees or employees of the Hotel; (iii) allow the Hotel facilities to
be used for specified charges or rates that have not been approved by Manager;
or (iv) subject the Hotel to exclusive arrangements regarding food and beverage
operation or retail merchandise, will not be entered into unless Manager has
given its prior written consent thereto, which consent shall not be unreasonably
withheld, conditioned or delayed. Manager hereby consents to any easements,
covenants, conditions or restrictions, including without limitation any
reciprocal easement agreements or cost-sharing agreements, existing as of the
Initial Effective Date (collectively, the “Existing CC&Rs”).
D.All financial obligations imposed on Owner or on the Hotel pursuant to any
Future CC&Rs for which Manager’s consent was required under Section 8.02.A, but
not obtained, shall be paid by Owner.
E.Manager shall manage, operate, maintain and repair the Hotel in compliance
with all obligations imposed on Owner, Landlord or the Hotel pursuant to any
Existing CC&Rs or Future CC&Rs (unless Manager’s consent was required under
Section 8.02.A, but not obtained) to the extent such Existing CC&Rs and Future
CC&Rs relate to the management, operation, maintenance and repair of the Hotel.
8.03    Liens; Credit. Manager and Owner shall use commercially reasonable
efforts to prevent any liens from being filed against the Hotel which arise from
any maintenance, repairs, alterations, improvements, renewals or replacements in
or to the Hotel. Manager and Owner shall cooperate, and Owner shall cause


20

--------------------------------------------------------------------------------





Landlord to cooperate, in obtaining the release of any such liens. In no event
shall any party borrow money in the name of, or pledge the credit of, any other
party. Manager shall not allow any lien to exist with respect to its interest in
this Agreement.
Subject to encumbrances permitted under Section 8.01, Manager shall not, to the
extent funds to pay the same are available or provided on a timely basis as
required hereunder, directly or indirectly, create or allow to remain and shall
promptly discharge any lien, encumbrance, attachment, title retention agreement
or claim upon the Hotel, except (a) existing liens for those taxes of Landlord
which Manager is not required to pay hereunder, (b) liens for Impositions or for
sums resulting from noncompliance with Legal Requirements so long as (i) the
same are not yet due and payable, or (ii) are being contested in accordance with
Section 11.18, (c) liens of mechanics, laborers, materialmen, suppliers or
vendors incurred in the ordinary course of business that are not yet due and
payable or are for sums that are being contested in accordance with Section
11.18 and (d) any Mortgages or other liens which are the responsibility of
Landlord.
8.04    Financing. Landlord shall be entitled to encumber the Hotel with a
Mortgage on commercially reasonable terms and in such event, Landlord, Owner and
Manager shall be required to execute and Landlord agrees to require Mortgagee to
execute and deliver an instrument (a “Subordination Agreement”) which shall be
recorded in the jurisdiction where the Hotel is located, which provides:
(i)This Agreement and any extensions, renewals, replacements or modifications
thereto, and all right and interest of Manager in and to the Hotel, shall be
subject and subordinate to the Mortgage; and
(ii)If there is a foreclosure of the Mortgage in connection with which title or
possession of such Hotel is transferred to the Mortgagee (or its designee) or to
a purchaser at foreclosure or to a subsequent purchaser from the Mortgagee (or
from its designee) (each of the foregoing, a “Subsequent Holder”), Manager shall
not be disturbed in its rights under this Agreement, so long as (a) no Manager
Event of Default (beyond the applicable notice and cure period, if any) has
occurred thereunder which entitles Owner to terminate this Agreement, and (b)
the Lease has not been terminated as a result of a monetary default which arises
from acts or failure to act by Manager pursuant to this Agreement, provided,
however, that such Subsequent Holder shall not be (a) liable in any way to
Manager for any act or omission, neglect or default of the prior Landlord or
Owner (b) responsible for any monies owing or on deposit with any prior Landlord
or Owner to the credit of Manager (except to the extent actually paid or
delivered to such Subsequent Holder), (c) subject to any counterclaim or setoff
which theretofore accrued to Manager against any prior Landlord or Owner, (d)
bound by any modification of this Agreement subsequent to such Mortgage which
was not approved by the Mortgagee, (e) liable to Manager or beyond such
Subsequent Holder’s interest in the Hotel and the rents, income, receipts,
revenues, issues and profits issuing from the Hotel, or (f) required to remove
any Person occupying the Hotel or any part thereof, except if such person claims
by, through or under such Subsequent Holder. If the Lease is terminated as a
result of a non-monetary default which was not caused by Manager Event of
Default pursuant to the terms of this Agreement or such Subsequent Holder
succeeds to the interest of Owner thereunder, the Mortgagee or Subsequent
Holder, as applicable, and Manager shall agree that the Hotel will continue to
be subject to this Agreement (but neither the Mortgagee nor Subsequent Holder
will not be responsible to pay past due amounts hereunder).


21

--------------------------------------------------------------------------------







Article IX

DEFAULTS
9.01    Manager Events of Default. Each of the following shall constitute a
“Manager Event of Default”:
A.The filing by Manager of a voluntary petition in bankruptcy or insolvency or a
petition for reorganization under any bankruptcy law, or the admission by
Manager that it is unable to pay its debts as they become due, or the
institution of any proceeding by Manager for its dissolution or termination.
B.The consent by Manager to an involuntary petition in bankruptcy or the failure
to vacate, within ninety (90) days from the date of entry thereof, any order
approving an involuntary petition by Manager.
C.The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Manager as bankrupt
or insolvent or approving a petition seeking reorganization or appointing a
receiver, trustee, or liquidator of all or a substantial part of Manager’s
assets, and such order, judgment or decree’s continuing unstayed and in effect
for an aggregate of sixty (60) days (whether or not consecutive).
D.At Owner’s election, the failure of Manager to make any payment required to be
made in accordance with the terms of this Agreement, on or before the date due
which failure continues for five (5) Business Days after notice from Owner.
E.At Owner’s election, the failure of Manager to perform, keep or fulfill any of
the other covenants, undertakings, obligations or conditions set forth in this
Agreement, on or before the date required for the same, which failure continues
for thirty (30) days after notice from Owner, or, if the Manager Event of
Default is susceptible of cure, but such cure cannot be accomplished within such
thirty (30) day period, if Manager fails to commence the cure of such Manager
Event of Default within fifteen (15) days of such notice or thereafter fails to
diligently pursue such efforts to completion, provided in no event shall such
additional time exceed ninety (90) days.
F.At Owner’s election, the failure of Manager to maintain insurance coverages
required to be maintained by Manager under Article VI, which failure continues
for five (5) Business Days after notice from Owner (except that no notice shall
be required if any such insurance coverage shall have lapsed).
9.02    Remedies for Manager Events of Default.
G.In the event of a Manager Event of Default, Owner shall have the right to:
(1) terminate this Agreement by notice to Manager, which termination shall be
effective as of the date set forth in the notice, which shall be at least
thirty (30) days after the date of the notice; (2) institute any and all
proceedings permitted by law or equity, including, without limitation, actions
for specific performance and/or damages; or (3) avail itself of any remedy
described in this Section 9.02.
H.None of (i) the termination of this Agreement in connection with a Manager
Event of Default, (ii) the repossession of the Hotel or any portion thereof,
(iii) the failure of Owner to engage a replacement manager, nor (iv) the
engagement of any replacement manager for all or any portion of the Hotel, shall
relieve Manager of its liability and obligations hereunder, all of which shall
survive any such termination, repossession or engagement. In the event of any
termination of this Agreement as a result of a Manager Event of Default, Manager
shall forthwith pay to Owner all amounts due and payable through and including
the date of such termination. Thereafter, Manager shall be liable to Owner for,
and shall pay to Owner, as current damages, the amounts which Owner would have
received hereunder for the remainder of the Term (including any Renewal Terms)
had such termination not occurred, less the net amounts, if any, received from a
replacement manager, after deducting all reasonable expenses in


22

--------------------------------------------------------------------------------





connection with engaging such replacement, including, all repossession costs,
brokerage commissions, legal expenses, attorneys’ fees, advertising, expenses of
employees, alteration costs and expenses of preparation for such engagement and
in the case of Owner’s Priority and Owner’s Residual Payment, calculated based
upon the average of each of such payments made in each of the three (3) calendar
years ended prior to the date of termination. Manager shall pay such current
damages to Owner as soon after the end of each calendar month as practicable to
determine the amounts.
I.At any time after such termination, whether or not Owner shall have collected
any amounts owing and due up to and including the date of termination of this
Agreement, as liquidated final damages and in lieu of Owner’s right to receive
any other damages due to the termination of this Agreement, at Owner’s election,
Manager shall pay to Owner an amount equal to the present value of the payments
which have been made to Owner between the date of termination and the scheduled
expiration of the Term (including any Renewal Terms) as Owner’s Priority and the
Owner’s Residual Payment if this Agreement had not been terminated, calculated
based upon the average of each of such payments made in each of the three (3)
calendar years ended prior to the date of termination, discounted at an annual
rate equal to the Discount Rate. Nothing contained in this Agreement shall,
however, limit or prejudice the right of Owner to prove and obtain in
proceedings for bankruptcy or insolvency an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.
J.In case of any Manager Event of Default resulting in Manager being obligated
to vacate the Hotel, Owner may (i) engage a replacement manager for the Hotel or
any part or parts thereof, either in the name of Owner or otherwise, for a term
or terms which may at Owner’s option, be equal to, less than or exceed the
period which would otherwise have constituted the balance of the Term (including
any Renewal Terms) and may grant concessions or other accommodations to the
extent that Owner reasonably considers advisable and necessary to engage such
replacement manager(s), and (ii) may make such reasonable alterations, repairs
and decorations in the Hotel or any portion thereof as Owner, in its sole and
absolute discretion, considers advisable and necessary for the purpose of
engaging a replacement manager for the Hotel; and the making of such
alterations, repairs and decorations shall not operate or be construed to
release Manager from liability hereunder. Subject to the last sentence of this
paragraph, Owner shall in no event be liable in any way whatsoever for any
failure to engage a replacement manager for the Hotel, or, in the event a
replacement manager is engaged, for failure to collect amounts due Owner. To the
maximum extent permitted by law, Manager hereby expressly waives any and all
rights of redemption granted under any present or future laws in the event of
Manager being evicted or dispossessed, or in the event of Owner obtaining
possession of the Hotel, by reason of the occurrence and continuation of a
Manager Event of Default hereunder. Owner covenants and agrees, in the event of
any termination of this Agreement as a result of a Manager Event of Default, to
use reasonable efforts to mitigate its damages.
K.Any payments received by Owner under any of the provisions of this Agreement
during the existence or continuance of a Manager Event of Default shall be
applied to Manager’s current and past due obligations under this Agreement in
such order as Owner may determine or as may be prescribed by applicable law.
L.If a Manager Event of Default shall have occurred and be continuing, Owner,
after notice to Manager (which notice shall not be required if Owner shall
reasonably determine immediate action is necessary to protect person or
property), without waiving or releasing any obligation of Manager and without
waiving or releasing any Manager Event of Default, may (but shall not be
obligated to), at any time thereafter, make such payment or perform such act for
the account and at the expense of Manager, and may, to the maximum extent
permitted by law, enter upon the Hotel or any portion thereof for such purpose
and take all such action thereon as, in Owner’s sole and absolute discretion,
may be necessary or


23

--------------------------------------------------------------------------------





appropriate therefor. No such entry shall be deemed an eviction of Manager or
result in the termination hereof. All reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by Owner in connection
therewith, together with interest thereon (to the extent permitted by law) at
the Overdue Rate from the date such sums are paid by Owner until repaid, shall
be paid by Manager to Owner, on demand.
9.03    Owner Events of Default. Each of the following shall constitute an
“Owner Event of Default” to the extent permitted by applicable law:
M.The filing by Owner or SVC of a voluntary petition in bankruptcy or insolvency
or a petition for reorganization under any bankruptcy law, or the admission by
Owner that it is unable to pay its debts as they become due, or the institution
of any proceeding by Owner for its dissolution or termination.
N.The consent by Owner or SVC to an involuntary petition in bankruptcy or the
failure to vacate, within ninety (90) days from the date of entry thereof, any
order approving an involuntary petition by Owner.
O.The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Owner or SVC as
bankrupt or insolvent or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
Owner’s or SVC’s assets, and such order, judgment or decree’s continuing
unstayed and in effect for an aggregate of sixty (60) days (whether or not
consecutive).
P.At Manager’s option, the failure of Owner to make any payment required to be
made in accordance with the terms of this Agreement on or before the due date
which failure continues for five (5) Business Days after notice from Manager.
Q.At Manager’s option, the failure of Owner to perform, keep or fulfill any of
the other covenants, undertakings, obligations or conditions set forth in this
Agreement which failure continues for thirty (30) days after notice from
Manager, or, if the Owner Event of Default is susceptible of cure, but such cure
cannot be accomplished within such thirty (30) day period, if Owner fails to
commence the cure of such Owner Event of Default within fifteen (15) days of
such notice or thereafter fails to diligently pursue such efforts to completion,
provided that in no event shall such additional time exceed ninety (90) days.
R.The occurrence of an event of default beyond any applicable notice and cure
period under any obligation, agreement, instrument or document which is secured
in whole or in part by Owner’s or Landlord’s interest in the Hotel or the
acceleration of the indebtedness secured thereby or the commencement of a
foreclosure thereunder.
9.04    Remedies for Owner Events of Default.
S.In the event of an Owner Event of Default, Manager shall have the right to
institute any and all proceedings permitted by law or equity, including, without
limitation, actions for specific performance and/or damages, provided except as
expressly provided in this Agreement, Manager shall have no right to terminate
this Agreement by reason of an Owner Event of Default.
T.Upon the occurrence of an Owner Event of Default pursuant to any of Sections
9.03.A, 9.03.B or 9.03.C, or which arises with respect to a violation by Owner
or Landlord of Section 10.02 with respect to a Sale of the Hotel, Manager shall
have, in addition to all other rights and remedies provided for herein, the
right to terminate this Agreement by notice to Owner, which termination shall be
effective as of the date set forth in the notice, which shall be at least
thirty (30) days after the date of the notice. At any time after such
termination, whether or not Manager shall have collected any amounts owing and
due up to and including the date of termination of this Agreement, as liquidated
final damages and in lieu of


24

--------------------------------------------------------------------------------





Manager’s right to receive any other damages due to the termination of this
Agreement, at Manager’s election, Owner shall pay to Manager the Termination
Fee. Nothing contained in this Agreement shall, however, limit or prejudice the
right of Manager to prove and obtain in proceedings for bankruptcy or insolvency
an amount equal to the maximum allowed by any statute or rule of law in effect
at the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater than, equal to, or less than the
amount of the loss or damages referred to above.


Article X

ASSIGNMENT AND SALE
10.01    Assignment.
A.Except as provided in Section 10.01.B, Manager shall not assign, mortgage,
pledge, hypothecate or otherwise transfer its interest in all or any portion of
this Agreement or any rights arising under this Agreement or suffer or permit
such interests or rights to be assigned, transferred, mortgaged, pledged,
hypothecated or encumbered, in whole or in part, whether voluntarily,
involuntarily or by operation of law, or permit the use or operation of the
Hotel by anyone other than Manager or Owner. For the purposes of this Section
10.01, an assignment of this Agreement shall be deemed to include a Change of
Control.
B.Notwithstanding Section 10.01.A, Manager shall have the right, without Owner’s
consent, to:
1.assign this Agreement (whether directly or pursuant to the direct or indirect
transfer of interests in Manager) in connection with the sale of all or
substantially all of the business and assets of Manager to a third party;
provided such third party assumes in writing the obligations of Manager under
this Agreement;
2.assign this Agreement as a result of a Change of Control arising as a result
of a transfer or issuance of capital stock of Sonesta Holdco permitted by the
Stockholders Agreement;
3.assign this Agreement to a Subsidiary of Manager; provided such Subsidiary
assumes in writing the obligations of Manager under this Agreement; and
4.sublease or grant concessions or licenses to shops or any other space at the
Hotel so long as the terms of any such subleases or concessions do not exceed
the Term, provided that (a) such subleases or concessions are for newsstand,
gift shop, parking garage, health club, restaurant, bar, commissary, retail,
office or rooftop antenna purposes or similar concessions or uses, (b) such
subleases are on commercially reasonable terms, and (c) such subleases or
concessions will not violate or affect any Legal Requirement or Insurance
Requirement, and Manager shall obtain or cause the subtenant to obtain such
additional insurance coverage applicable to the activities to be conducted in
such subleased space as Landlord and any Mortgagee may reasonably require.
C.Notwithstanding Section 10.01.B, Manager may not assign, mortgage, pledge,
hypothecate or otherwise transfer its interest in all or any portion of this
Agreement to any Person (or any Affiliate of any Person) who (a) does not have
sufficient experience to fulfill Manager’s obligations with respect to the Hotel
under this Agreement, (b) is known in the community as being of bad moral
character, or has been convicted of a felony in any state or federal court, or
is in control of or controlled by Persons who have been convicted of felonies in
any state or federal court; or (c) is, or has an Affiliate that is, a Specially
Designated National or Blocked Person.
D.Owner shall not assign or transfer its interest in this Agreement without the
prior written consent of Manager; provided, however, that Owner shall have the
right, without such consent to (1)


25

--------------------------------------------------------------------------------





assign its interest in this Agreement in connection with a Sale of the Hotel
which complies with the provisions of Section 10.02, (2) assign its interest
hereunder to Landlord or an Affiliate of Landlord under the terms of the Lease,
(3) assign its interest hereunder to Manager or an Affiliate of Manager, and (4)
assign its interest hereunder to an Affiliate of Owner in a corporate
restructuring of Owner or any of its Affiliates, provided such Affiliate
satisfies the criteria of Section 10.02.A.
E.If either party consents to an assignment of this Agreement by the other, no
further assignment shall be made without the express consent in writing of such
party, unless such assignment may otherwise be made without such consent
pursuant to the terms of this Agreement. An assignment by Owner of its interest
in this Agreement approved or permitted pursuant to the terms hereof shall
relieve Owner from its obligations under this Agreement arising from and after
the effective date of such assignment. An assignment by Manager of its interest
in this Agreement shall not relieve Manager from its obligations under this
Agreement unless such assignment occurs in the context of a sale of all or
substantially all of the business of Manager and which is otherwise permitted or
approved, if required, pursuant to this Agreement, in which event Manager shall
be relieved from such obligations arising from and after the effective date of
such assignment.
10.02    Sale of the Hotel.


A.
Neither Owner nor Landlord shall enter into any Sale of the Hotel to any Person
(or any Affiliate of any Person) who (a) does not have sufficient financial
resources and liquidity to fulfill Owner’s obligations with respect to the Hotel
under this Agreement, or Landlord’s obligations under the Lease, as the case may
be, (b) is known in the community as being of bad moral character, or has been
convicted of a felony in any state or federal court, or is in control of or
controlled by Persons who have been convicted of felonies in any state or
federal court; (c) fails to expressly assume in writing the obligations of Owner
hereunder or Landlord obligations under the Lease, as the case may be, or (d)
is, or has an Affiliate that is, a Specially Designated National or Blocked
Person.

B.
In connection with any Sale of a Hotel, Manager and the purchaser or its Owner
shall enter into a new management agreement, which new management agreement will
be on all of the terms and conditions of this except that the Initial Term and
Renewal Term(s) of any such new management agreement shall consist only of the
balance of the Initial Term and Renewal Term(s) remaining under this Agreement
at the time of execution of such new management agreement. Such new management
agreement shall be executed by Manager and such new Owner at the time of closing
of a Sale of the Hotel, and a memorandum of such new management agreement shall
be executed by the parties and recorded immediately following recording of the
deed or memorandum of lease or assignment and prior to recordation of any other
documents.

10.03    Amendment of the Lease. The Lease shall not be amended or modified in
any way which would materially reduce Manager’s rights hereunder or impose any
material cost, expense or obligation on Manager.


Article XI

MISCELLANEOUS
11.01    Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Agreement nor the finalization of the
transactions contemplated hereby shall violate any provision of law or judgment,
writ, injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or require any consent, vote or


26

--------------------------------------------------------------------------------





approval which has not been taken, or at the time of the transaction involved
shall not have been given or taken. Each party covenants that it has and will
continue to have throughout the Term, the full right to enter into this
Agreement and perform its obligations hereunder.
11.02    Actions By Manager. Manager covenants and agrees that it shall not take
any action which would be binding upon Owner or Landlord except to the extent it
is permitted to do so pursuant to the terms of this Agreement.
11.03    Relationship. In the performance of this Agreement, Manager shall act
solely as an independent contractor. Neither this Agreement nor any agreements,
instruments, documents or transactions contemplated hereby shall in any respect
be interpreted, deemed or construed as making Manager a partner, joint venturer
with, or agent of, Owner. Owner and Manager agree that neither party will make
any contrary assertion, claim or counterclaim in any action, suit, arbitration
or other legal proceedings involving Owner and Manager. Nothing contained herein
is intended to, nor shall be construed as, creating any landlord-tenant
relationship between Manager and Owner or between Manager and Landlord. Each of
Manager and Owner shall prepare and shall cause their Affiliates to prepare
their financial statements and tax returns consistent with the foregoing
characterization.
11.04    Applicable Law. The Agreement shall be construed under and shall be
governed by the laws of the State of Maryland, without regard to its “choice of
law” rules.
11.05    Notices. Notices, statements and other communications to be given under
the terms of the Agreement shall be in writing and delivered by hand against
receipt or sent by Express Mail service or by nationally recognized overnight
delivery service, addressed to the parties as follows:
To Owner:        Cambridge TRS, Inc.
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn: President
Phone: (617) 964-8389
Fax: (617) 969-5730


To Manager:        Sonesta International Hotels Corporation
Two Newton Place
255 Washington Street
Newton, Massachusetts 02458
Attn: President
Phone: (617) 421-5400
Fax: (617) 928-1305


or at such other address as is from time to time designated by the party
receiving the notice. Any such notice that is given in accordance herewith shall
be deemed received when delivery is received or refused, as the case may be.
Additionally, notices may be given by facsimile transmission, provided that a
hard copy of the transmission shall be delivered to the addressee by nationally
recognized overnight delivery


27

--------------------------------------------------------------------------------





service by no later than the second (2nd) Business Day following such
transmission. Facsimiles shall be deemed delivered on the date of such
transmission, if sent on a Business Day and received during the receiving
party’s normal business hours or, if not received during the receiving party’s
normal business hours, then on the next succeeding Business Day.
11.06    Environmental Matters.
A.Subject to Section 11.06.D, during the Term or at any other time while Manager
is in possession of the Hotel, (1) Manager shall not store, spill upon,
generate, dispose of or transfer to or from the Hotel any Hazardous Substance,
except in compliance with all Legal Requirements, (2) Manager shall maintain the
Hotel at all times free of any Hazardous Substance (except in compliance with
all Legal Requirements), and (3) Manager (a) upon receipt of notice or knowledge
shall promptly notify Owner and Landlord in writing of any material change in
the nature or extent of Hazardous Substances at the Hotel, (b) shall file and
transmit to Owner and Landlord a copy of any Community Right to Know or similar
report or notice which is required to be filed by Manager with respect to the
Hotel pursuant to Title III of the Superfund Amendments and Reauthorization Act
of 1986 or any other Legal Requirements, (c) shall transmit to Owner and
Landlord copies of any citations, orders, notices or other governmental
communications received by Manager with respect to Hazardous Substances or
environmental compliance (collectively, “Environmental Notice”), which
Environmental Notice requires a written response or any action to be taken
and/or if such Environmental Notice gives notice of and/or presents a material
risk of any material violation of any Legal Requirement and/or presents a
material risk of any material cost, expense, loss or damage (an “Environmental
Obligation”), (d) shall observe and comply with all Legal Requirements relating
to the use, maintenance and disposal of Hazardous Substances and all orders or
directives from any official, court or agency of competent jurisdiction relating
to the use, maintenance or disposal or requiring the removal, treatment,
containment or other disposition of Hazardous Substances, and (e) shall pay or
otherwise dispose of any fine, charge or Imposition related thereto, unless
Owner or Manager shall contest the same in good faith and by appropriate
proceedings and the right to use and the value of the Hotel are not materially
and adversely affected thereby.
B.In the event of the discovery of Hazardous Substances other than those
maintained in accordance with Legal Requirements on any portion of any Site or
in the Hotel during the Term, Manager shall promptly (i) clean up and remove
from and about the Hotel all Hazardous Substances thereon in accordance with all
applicable Environmental Laws (as defined below), (ii) contain and prevent any
further release or threat of release of Hazardous Substances on or about the
Hotel, and (iii) use good faith efforts to eliminate any further release or
threat of release of Hazardous Substances on or about the Hotel, and (iv)
otherwise effect a remediation of the problem in accordance with all applicable
federal, state and local statutes, laws, rules and regulations (now or hereafter
in effect) dealing with the use, generation, treatment, storage, release,
disposal, remediation or abatement of Hazardous Substances (collectively
referred to as “Environmental Laws”).
C.The actual costs incurred or the estimated costs to be incurred with respect
to any matter arising under Section 11.06.B together with any costs incurred by
Owner with respect to any judgment or settlement approved by Manager (such
approval not to be unreasonably withheld, conditioned or delayed with respect to
any third-party claims including, without limitation, claims by Landlord arising
under the Lease) relating to claims arising from the release or threat of
release of Hazardous Substances on or about any of the Hotels (including
reasonable attorneys’ and consultants’ fees incurred with respect to such
matters) are collectively referred to as “Environmental Costs.”
D.All Environmental Costs shall be deemed repairs and maintenance under Section
5.02 or 5.03 and paid as provided therein, as applicable, for the Hotel;
provided, however, that if any of the foregoing costs arise as a result of the
gross negligence or willful misconduct of Manager or any employee of Manager,
such costs shall be paid by Manager at its sole cost and expense and not as a


28

--------------------------------------------------------------------------------





Deduction, and Manager shall indemnify Owner for any loss, cost, claim or
expense (including reasonable attorneys’ fees) incurred by Owner in connection
therewith. The provisions of this Section 11.06.D shall survive termination.
11.07    Confidentiality. The parties hereto agree that the matters set forth in
this Agreement are strictly confidential and each party will make every effort
to ensure that the information is not disclosed to any outside person or
entities (including the press) without the prior written consent of the other
party except as may be appropriate or required by law, including the rules and
regulations of the SEC or any stock exchange applicable to Owner or its
Affiliates, in any report, prospectus or other filing made by Owner or its
Affiliates with the SEC or any such stock exchange, or in a press release issued
by a party or its Affiliates which is consistent with its investor relations
program conducted in the ordinary course, and as may be reasonably necessary to
obtain licenses, permits, and other public approvals necessary for the
refurbishment or operation of the Hotel, or, subject to Section 4.01.C(2), in
connection with financing or proposed financing of the Hotel, a Sale of the
Hotel, or a sale of a Controlling Interest in Owner.
11.08    Projections. Owner acknowledges that any written or oral projections,
pro formas, or other similar information that has been, prior to execution of
this Agreement, or will, during the Term, be provided by Manager, or any
Affiliate to Owner is for information purposes only and that Manager and any
such Affiliate do not guarantee that the Hotel will achieve the results set
forth in any such projections, pro formas, or other similar information. Any
such projections, pro formas, or other similar information are based on
assumptions and estimates, and unanticipated events may occur subsequent to the
date of preparation of such projections, pro formas, and other similar
information. Therefore, the actual results achieved by the Hotel are likely to
vary from the estimates contained in any such projections, pro formas, or other
similar information and such variations might be material.
11.09    Actions to be Taken Upon Termination. Upon termination of this
Agreement:
E.Manager shall, within ninety (90) days after termination of this Agreement,
prepare and deliver to Owner a final accounting statement (“Final Statement”)
with respect to the Hotel, consistent with the Annual Operating Statement, along
with a statement of any sums due Manager as of the date of termination. Within
thirty (30) days of the receipt by Owner of such Final Statement, the parties
will make any adjustments, by cash payment, in the amounts paid or retained as
are needed because of the figures set forth in the Final Statement. Any payments
shall be made together with interest at the Interest Rate from the date such
amounts were due or paid, as the case may be, until paid or repaid. If any
dispute shall arise with respect to the Final Statement which cannot be resolved
by the parties within the thirty (30) day period, it shall be settled by
arbitration, provided however, that any cash adjustments relating to items which
are not in dispute shall be made within the thirty (30) day period. The cost of
preparing the Final Statement shall be a Deduction, unless the termination
occurs as a result of a Manager Event of Default or an Owner Event of Default,
in which case the defaulting party shall pay such cost. Manager and Owner
acknowledge that there may be certain adjustments for which the information will
not be available at the time of the Final Statement and the parties agree to
readjust such amounts and make the necessary cash adjustments when such
information becomes available, provided, however, that all accounts shall be
deemed final as of the second (2nd) anniversary of the date of termination.
F.Upon a termination, Manager shall disburse to Owner all Working Capital
(excluding funds to be held in escrow pursuant to Section 11.09.I) remaining
after payment of all Deductions and all amounts then payable to Manager or
Owner.
G.Manager shall make available to Owner such books and records respecting the
Hotel (including those from prior years, subject to Manager’s reasonable records
retention policies) as will be needed by Owner to prepare the accounting
statements, in accordance with the Uniform System of Accounts, for the Hotel for
the Year in which the termination occurs and for any subsequent Year.


29

--------------------------------------------------------------------------------





H.Manager shall (to the extent permitted by law) assign to Owner or its designee
all operating licenses and permits for the Hotel which have been issued in
Manager’s name (including liquor and restaurant licenses, if any).
I.If Owner does not exercise its right under Section 11.09.G and/or a successor
Manager is not a franchisee of Manager, Manager shall have the option, to be
exercised within thirty (30) days after termination, to purchase at their then
book value, any items of Inventories and Fixed Asset Supplies marked with any
Trade Name, other trade name, symbol, logo or design. If Manager does not
exercise such option, Owner agrees that any such items not so purchased will be
used exclusively at the Hotel until they are consumed.
J.Manager shall, at Owner’s sole cost and expense, use commercially reasonable
efforts to cooperate with Owner or its designee in connection with the transfer
of management of the Hotel including processing of all applications for
licenses, operating permits and other governmental authorizations and the
assignment of all contracts entered into by Manager with respect to the use and
operation of the Hotel as then operated, but excluding all insurance contracts
and multi-property contracts not limited in scope to the Hotel (if applicable)
and all contracts with Affiliates of Manager.
K.Owner or its designee shall have the right to operate the improvements on the
Site without modifying the architectural design, notwithstanding the fact that
such design or certain features thereof may be proprietary to Manager and/or
protected by trademarks or service marks held by Manager or an Affiliate,
provided that such use shall be confined to the Site. Further, provided that the
Hotel then satisfies the System Standards, Owner or its designee shall be
entitled (but not obligated) to operate the Hotel under the Trade Names for a
period of one (1) year following termination in consideration for which Owner or
its designee shall pay the then standard franchise fees of Manager and its
Affiliates and shall comply with the other applicable terms and conditions of
the form of franchise agreement then being entered into and Manager will
continue to provide services to the Hotel including, reservations and
communication services; provided, however, that all such services shall be
provided in accordance with the applicable terms and conditions of the form of
franchise agreement.
L.Any computer software (including upgrades and replacements) at the Hotel owned
by Manager, an Affiliate, or the licensor of any of them is proprietary to
Manager, such Affiliate, or the licensor of any of them and shall in all events
remain the exclusive property of Manager, the Affiliate or the licensor of any
of them, as the case may be, and nothing contained in this Agreement shall
confer on Owner the right to use any of such software. Manager shall have the
right to remove from the Hotel without compensation to Owner any computer
software (including upgrades and replacements), including, without limitation,
the System software, owned by Manager, any Affiliate or the licensor of any of
them and any computer equipment utilized as part of a centralized reservation
system or owned by a party other than Owner.
M.If this Agreement is terminated for any reason, other than by reason of a
Manager Event Default, and excluding a termination as a result of the expiration
of the Term, an escrow fund shall be established from Gross Revenues to
reimburse Manager for all reasonable costs and expenses incurred by Manager in
terminating its employees at the Hotel, such as severance pay, unemployment
compensation, employment relocation, and other employee liability costs arising
out of the termination of employment of such employees. If Gross Revenues are
insufficient to meet the requirements of such escrow fund, then Manager shall
have the right to withdraw the amount of such expenses from Working Capital or
any other funds of Owner with respect to the Hotel held by or under the control
of Manager. Owner or its designee shall have the right to offer employment to
any employee whom Manager proposes to terminate and Manager shall cooperate with
Owner in connection therewith.
N.Manager shall peacefully vacate and surrender the Hotel to Owner.


30

--------------------------------------------------------------------------------





The provisions of this Section 11.09 shall survive termination.
11.10    Trademarks, Trade Names and Service Marks. The names “Sonesta,” “Royal
Sonesta,” “Sonesta Suites,” “Sonesta ES Suites” and “Sonesta Resorts” (each of
the foregoing names, together with any combination thereof, collectively, the
“Trade Names”) when used alone or in connection with another word or words, and
the Sonesta trademarks, service marks, other trade names, symbols, logos and
designs shall in all events remain the exclusive property of Manager and except
as provided in Section 11.09.E and 11.09.G, nothing contained in this Agreement
shall confer on Owner the right to use any of the Trade Names, or the Sonesta
trademarks, service marks, other trade names, symbols, logos or designs
affiliated or used therewith. Except as provided in Section 11.09.E and 11.09.G,
upon termination of this Agreement, any use of any of the Trade Names, or any of
the Sonesta trademarks, service marks, other trade names, symbols, logos or
designs at the Hotel shall cease and Owner shall promptly remove from the Hotel
any signs or similar items which contain any of the Trade Names, trademarks,
service marks, other trade names, symbols, logos or designs. If Owner has not
removed such signs or similar items within ten (10) Business Days, Manager shall
have the right to do so. The cost of such removal shall be a Deduction. Included
under the terms of this Section 11.10 are all trademarks, service marks, trade
names, symbols, logos or designs used in conjunction with the Hotel, including
restaurant names, lounge names, etc., whether or not the marks contain the
“Sonesta” name. The right to use such trademarks, service marks, trade names,
symbols, logos or designs belongs exclusively to Manager, and the use thereof
inures to the benefit of Manager whether or not the same are registered and
regardless of the source of the same. The provisions of this Section 11.10 shall
survive termination.
11.11    Waiver. The failure of either party to insist upon a strict performance
of any of the terms or provisions of the Agreement, or to exercise any option,
right or remedy contained in this Agreement, shall not be construed as a waiver
or as a relinquishment for the future of such term, provision, option, right or
remedy, but the same shall continue and remain in full force and effect. No
waiver by either party of any term or provision hereof shall be deemed to have
been made unless expressed in writing and signed by such party.
11.12    Partial Invalidity. If any portion of this Agreement shall be declared
invalid by order, decree or judgment of a court, or otherwise, this Agreement
shall be construed as if such portion had not been so inserted except when such
construction would operate as an undue hardship on Manager or Owner or
constitute a substantial deviation from the general intent and purpose of the
parties as reflected in this Agreement.
11.13    Survival. Except as otherwise specifically provided herein, the rights
and obligations of the parties herein shall not survive any termination of this
Agreement.
11.14    Negotiation of Agreement. Each of Manager and Owner is a business
entity having substantial experience with the subject matter of this Agreement
and has fully participated in the negotiation and drafting of this Agreement.
Accordingly, this Agreement shall be construed without regard to the rule that
ambiguities in a document are to be construed against the draftsman. No
inferences shall be drawn from the fact that the final, duly executed Agreement
differs in any respect from any previous draft hereof.
11.15    Entire Agreement. This Agreement, together with any other agreements or
writings signed by the parties that expressly state they are supplemental to, or
supercede any provision of, this Agreement, and together with any instruments to
be executed and delivered pursuant to this Agreement, constitutes the entire
agreement between the parties as of the Effective Date and supersedes all prior
understandings and writings, and may be changed only by a writing signed by the
parties hereto. For the avoidance of doubt, the Prior Management Agreement shall
continue to govern the rights and obligations of the parties with respect to
periods prior to the Effective Date, and this Agreement shall govern the rights
and obligations of the parties with respect to periods from and after the
Effective Date.


31

--------------------------------------------------------------------------------





11.16    Affiliates. Manager shall be entitled to contract with companies that
are Affiliates (or companies in which Manager has an ownership interest if such
interest is not sufficient to make such a company an Affiliate) to provide goods
and/or services to the Hotel; provided that the prices and/or terms for such
goods and/or services are competitive. Additionally, Manager may contract for
the purchase of goods and services for the Hotel with third parties that have
other contractual relationships with Manager and its Affiliates, so long as the
prices and terms are competitive. In determining whether such prices and/or
terms are competitive, they will be compared to the prices and/or terms which
would be available from reputable and qualified parties for goods and/or
services of similar quality, and the goods and/or services which are being
purchased shall be grouped in reasonable categories, rather than being compared
item by item. Any dispute as to whether prices and/or terms are competitive
shall be settled by arbitration. The prices paid may include overhead and the
allowance of a reasonable return to Manager’s Affiliates (or companies in which
Manager has an ownership interest if such interest is not sufficient to make
such a company an Affiliate), provided that such prices are competitive. Owner
acknowledges and agrees that, with respect to any purchases of goods and/or
services pursuant to this Section 11.16, Manager’s Affiliates may retain for
their own benefit any allowances, credits, rebates, commissions and discounts
received with respect to any such purchases.
11.17    Disputes.
O.Disputes. Any disputes, claims or controversies arising out of or relating to
this Agreement or the transactions contemplated hereby, including any disputes,
claims or controversies brought by or on behalf of a party hereto, a direct or
indirect parent of a party, or any holder of equity interests (which, for
purposes of this Section 11.17, shall mean any holder of record or any
beneficial owner of equity interests, or any former holder of record or
beneficial owner of equity interests) of a party, either on its own behalf, on
behalf of a party or on behalf of any series or class of equity interests of a
party or holders of any equity interests of a party against a party or any of
their respective trustees, directors, members, officers, managers (including The
RMR Group LLC or its parent and their respective successor), agents or
employees, including any disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance, application or
enforcement of this Agreement, including the agreements set forth in this
Section 11.17, or the governing documents of a party (all of which are referred
to as “Disputes”), or relating in any way to such a Dispute or Disputes shall,
on the demand of any party to such Dispute or Disputes, be resolved through
binding and final arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “AAA”) then in
effect, except as those Rules may be modified in this Section 11.17. For the
avoidance of doubt, and not as a limitation, Disputes are intended to include
derivative actions against the trustees, directors, officers or managers of a
party and class actions by a holder of equity interests against those Persons
and a party. For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.
P.Selection of Arbitrators. There shall be three (3) arbitrators. If there are
only two (2) parties to the Dispute, each party shall select one (1) arbitrator
within fifteen (15) days after receipt by respondent of a copy of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of such
parties. If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be. If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
such list to select one (1) of the three (3) arbitrators proposed by the AAA. If
the party (or parties) fail(s) to select the second (2nd) arbitrator by


32

--------------------------------------------------------------------------------





that time, the party (or parties) who have appointed the first (1st) arbitrator
shall then have ten (10) days to select one (1) of the three (3) arbitrators
proposed by the AAA to be the second (2nd) arbitrator; and, if they should fail
to select the second (2nd) arbitrator by such time, the AAA shall select, within
fifteen (15) days thereafter, one (1) of the three (3) arbitrators it had
proposed as the second (2nd) arbitrator. The two (2) arbitrators so appointed
shall jointly appoint the third (3rd) and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within fifteen (15) days of
the appointment of the second (2nd) arbitrator. If the third (3rd) arbitrator
has not been appointed within the time limit specified herein, then the AAA
shall provide a list of proposed arbitrators in accordance with the Rules, and
the arbitrator shall be appointed by the AAA in accordance with a listing,
striking and ranking procedure, with each party having a limited number of
strikes, excluding strikes for cause.
Q.Location of Arbitration. Any arbitration hearings shall be held in Boston,
Massachusetts, unless otherwise agreed by the parties, but the seat of
arbitration shall be Maryland.
R.Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.
S.Arbitration Award. In rendering an award or decision (an “Arbitration Award”),
the arbitrators shall be required to follow the laws of the State of Maryland,
without regard to principles of conflicts of law. Any arbitration proceedings or
Arbitration Award rendered hereunder, and the validity, effect and
interpretation of the agreements set forth in this Section 11.17 shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. An Arbitration
Award shall be in writing and may, but shall not be required to, briefly state
the findings of fact and conclusions of law on which it is based. Any monetary
Arbitration Award shall be made and payable in U.S. dollars free of any tax,
deduction or offset. Subject to this Section 11.17, each party against which an
Arbitration Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of such Arbitration Award or
such other date as such Arbitration Award may provide.
T.Costs. Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties thereto, to the maximum extent permitted by
Maryland law, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
Arbitration Award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of a party’s Arbitration Award to the claimant or the claimant’s
attorneys. Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.
U.Appeals. Notwithstanding any language to the contrary in this Agreement, any
Arbitration Award, including but not limited to any interim Arbitration Award,
may be appealed pursuant to the AAA’s Optional Appellate Arbitration Rules
(“Appellate Rules”). An Arbitration Award shall not be considered final until
after the time for filing the notice of appeal pursuant to the Appellate Rules
has expired. Appeals must be initiated within thirty (30) days of receipt of an
Arbitration Award by filing a notice of appeal with any AAA office. Following
the appeal process, the decision rendered by the appeal tribunal may be entered
in any court having jurisdiction thereof. For the avoidance of doubt, and
despite any contrary provision of the Appellate Rules, the above paragraph
relating to costs and expenses shall apply to any appeal pursuant to this
Section 11.17 and the appeal tribunal shall not render an Arbitration Award that
would include shifting of any costs or expenses (including attorneys’ fees) of
any party.


33

--------------------------------------------------------------------------------





V.Final Judgment. Following the expiration of the time for filing the notice of
appeal, or the conclusion of the appeal process set forth in the above
paragraph, an Arbitration Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between those parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators. Judgment upon an Arbitration Award may
be entered in any court having jurisdiction. To the fullest extent permitted by
law, no application or appeal to any court of competent jurisdiction may be made
in connection with any question of law arising in the course of arbitration or
with respect to any Arbitration Award made, except for actions relating to
enforcement of the agreements set forth in this Section 11.17 or any arbitral
award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.
W.Intended Beneficiaries. This Section 11.17 is intended to benefit and be
enforceable by the parties hereto and their respective shareholders,
stockholders, members, beneficial interest owners, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
parent and their respective successor), members, agents or employees and their
respective successors and assigns and shall be binding on the parties, and such
Persons and be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such Persons may have by contract or
otherwise.
11.18    Permitted Contests. Manager shall have the right to contest the amount
or validity of any Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the Hotel, by appropriate legal proceedings, conducted in good faith and with
due diligence, provided that (a) such contest shall not cause Landlord or Owner
to be in default under any Mortgage or reasonably be expected to result in a
lien attaching to the Hotel, unless such lien is fully bonded or otherwise
secured to the reasonable satisfaction of Landlord, (b) no part of the Hotel nor
any Gross Revenues therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (c) Manager shall indemnify and hold
harmless Owner and Landlord from and against any cost, claim, damage, penalty or
reasonable expense, including reasonable attorneys’ fees, incurred by Owner or
Landlord in connection therewith or as a result thereof. Owner and Landlord
shall sign all required applications and otherwise cooperate with Manager in
expediting the matter, provided that neither Owner nor Landlord shall thereby be
subjected to any liability therefor (including, without limitation, for the
payment of any costs or expenses in connection therewith), and any such costs or
expenses incurred in connection therewith shall be paid as a Deduction. Landlord
shall agree to join in any such proceedings if required legally to prosecute
such contest, provided that Landlord shall not thereby be subjected to any
liability therefor (including, without limitation, for the payment of any costs
or expenses in connection therewith) and Manager agrees by agreement in form and
substance reasonably satisfactory to Landlord, to assume and indemnify Landlord.
Any amounts paid under any such indemnity of Manager to Owner or Landlord shall
be a Deduction. Any refund of any Claims and such charges and penalties or
interest thereon shall be paid to Manager and included in Gross Revenues.
11.19    Estoppel Certificates. Each party to this Agreement shall at any time
and from time to time, upon not less than thirty (30) days’ prior notice from
the other party, execute, acknowledge and deliver to such other party, or to any
third party specified by such other party, a statement in writing: (a)
certifying that this Agreement is unmodified and in full force and effect (or if
there have been modifications, that the same, as modified, is in full force and
effect and stating the modifications); (b) stating whether or not to the best
knowledge of the certifying party (i) there is a continuing default by the
non-certifying party in the performance or observance of any covenant, agreement
or condition contained in this Agreement, or (ii) there shall have occurred any
event which, with the giving of notice or passage of time or both, would become
such a default, and, if so, specifying each such default or occurrence of which
the certifying party may have knowledge; (c) stating the date to which
distributions of Operating Profit have been made; and (d) stating such other
information as the non-certifying party may reasonably request. Such statement
shall be binding upon the certifying party and may be relied upon by the
non-certifying party and/or such


34

--------------------------------------------------------------------------------





third party specified by the non-certifying party as aforesaid, including,
without limitation its lenders and any prospective purchaser or mortgagee of the
Hotel or the leasehold estate created by the Lease. Upon termination, each party
shall, on request, within the time period described above, execute and deliver
to the non-certifying party and to any such third party a statement certifying
that this Agreement has been terminated.
11.20    Indemnification. Notwithstanding the existence of any insurance
provided for herein and without regard to the policy limits of any such
insurance, Manager shall protect, indemnify and hold harmless Owner and Landlord
for, from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
reasonable attorneys’ fees), to the maximum extent permitted by law, imposed
upon or incurred by or asserted against Owner or Landlord by reason of: (a) any
accident, injury to or death of persons or loss of or damage to property
occurring on or about the Hotel or adjoining sidewalks or rights of way under
Manager’s control, (b) any use, misuse, non-use, condition, management,
maintenance or repair by Manager or anyone claiming under Manager of the Hotel
or Owner’s Personal Property or any litigation, proceeding or claim by
governmental entities or other third parties to which Owner or Landlord is made
a party or participant relating to the Hotel or Owner’s Personal Property or
such use, misuse, non-use, condition, management, maintenance, or repair thereof
including, failure to perform obligations (other than Condemnation proceedings)
to which Owner or Landlord is made a party, (c) any Impositions that are the
obligations of Manager to pay pursuant to the applicable provisions of this
Agreement, and (d) infringement and other claims relating to the propriety marks
of Manager or its Affiliates; provided, however, that Manager’s obligations
hereunder shall not apply to any liability, obligation, claim, damage, penalty,
cause of action, cost or expense to the extent the same arises from any
negligence or willful misconduct of Owner or Landlord or their respective
employees, agents or invitees. Manager, at its expense, shall contest, resist
and defend any such claim, action or proceeding asserted or instituted against
Owner or Landlord (but shall not be responsible for any duplicative attorneys’
fees incurred by Owner or Landlord) or may compromise or otherwise dispose of
the same, with Owner’s or Landlord’s, as appropriate, prior written consent
(which consent may not be unreasonably withheld or delayed). If Owner or
Landlord unreasonably delays or withholds consent, Manager shall not be liable
under this Section 11.20 for any incremental increase in costs or expenses
resulting therefrom. The obligations of Manager under this Section 11.20 shall
not be applicable to Environmental Costs with respect to which a specific
indemnity is provided in Section 11.06.D, to the extent addressed therein. The
obligations under this Section 11.20 shall survive termination.
11.21    Remedies Cumulative. To the maximum extent permitted by law, each
legal, equitable or contractual right, power and remedy of Owner or Manager, now
or hereafter provided either in this Agreement or by statute or otherwise, shall
be cumulative and concurrent and shall be in addition to every other right,
power and remedy and the exercise or beginning of the exercise by Owner or
Manager of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise by Owner or Manager of any or
all of such rights, powers and remedies.
11.22    Amendments and Modifications. This Agreement shall not be modified or
amended except in writing signed by Owner and Manager.
11.23    Claims; Binding Effect; Time of the Essence; Nonrecourse. Anything
contained in this Agreement to the contrary notwithstanding, all claims against,
and liabilities of, Manager or Owner arising prior to any date of termination of
this Agreement shall survive such termination. All the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. Time is of the
essence with respect to the exercise of any rights of Manager, Owner or Landlord
under this Agreement. Nothing contained in this Agreement shall be construed to
create or impose any liabilities or obligations and no such liabilities or
obligations shall be imposed on any of the equityholders, beneficial owners,
direct or indirect, officers, directors, trustees,


35

--------------------------------------------------------------------------------





employees or agents of Owner or Landlord or their respective Affiliates or
Manager or its Affiliates for the payment or performance of the obligations or
liabilities of Owner, Landlord or Manager, as applicable.
11.24    Counterparts; Headings. This Agreement may be executed in two (2) or
more counterparts, each of which shall constitute an original, but which, when
taken together, shall constitute but one instrument and shall become effective
as of the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Agreement are for purposes of reference only and shall not limit or affect
the meaning of the provisions hereof.
11.25    No Political Contributions. Notwithstanding any provision in this
Agreement to the contrary, no money or property of the Hotel shall be paid or
used or offered, nor shall Owner or Manager directly or indirectly use or offer,
consent or agree to use or offer, any money or property of the Hotel (i) in aid
of any political party, committee or organization, (ii) in aid of any
corporation, joint stock or other association organized or maintained for
political purposes, (iii) in aid of any candidate for political office or
nomination for such office, (iv) in connection with any election, (v) for any
political purpose whatever, or (vi) for the reimbursement or indemnification of
any person for any money or property so used.
11.26    REIT Qualification.
X.Manager shall take all commercially reasonable actions reasonably requested by
Owner or Landlord for the purpose of qualifying Landlord’s rental income from
Owner under the Lease as “rents from real property” pursuant to Sections
856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code, including but not limited to
any action requested to maintain: (1) Manager’s continued qualification as an
“eligible independent contractor” (as defined in Section 856(d)(9)(A) of the
Code) with respect to SVC and (2) the Hotel’s continued treatment as a
“qualified lodging facility” (as defined in Section 856(d)(9)(D) of the Code).
Manager shall not be liable if such reasonably requested actions, once
implemented, fail to have the desired result of qualifying Landlord’s rental
income from Owner under the Lease as “rents from real property” pursuant to
Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code. This Section 11.26.A
shall not apply in situations where an Adverse Regulatory Event has occurred;
instead, Section 11.27 shall apply.
Y.If Owner or Landlord wish to invoke the terms of Section 11.26.A, Owner or
Landlord (as appropriate) shall contact Manager and the parties shall meet with
each other to discuss the relevant issues and to develop a mutually-agreed upon
plan for implementing such reasonably requested actions.
Z.Any additional out-of-pocket costs or expenses incurred by Manager in
complying with such a request shall be borne by Owner (and shall not be a
Deduction). Owner shall reimburse Manager for such expense or cost promptly, but
not later than five (5) Business Days after such expense or cost is incurred.
AA.Manager shall not authorize any wagering activities to be conducted at or in
connection with the Hotel, and Manager shall use commercially reasonable efforts
to achieve the goal of having at least one-half of the guest rooms in the Hotel
being used on a transient basis and the goal of having no Hotel amenities and
facilities that are not customary for similarly situated properties.
11.27    Adverse Regulatory Event. In the event of an Adverse Regulatory Event
arising from or in connection with this Agreement, Owner and Manager shall work
together in good faith to amend this Agreement to eliminate the impact of such
Adverse Regulatory Event. For purposes of this Agreement, the term “Adverse
Regulatory Event” means any time that a law, statute, ordinance, code, rule or
regulation imposes upon Owner (or could impose upon Owner in Owner’s reasonable
opinion), any material threat to either Landlord’s or Landlord’s Affiliate’s
status as a “real estate investment trust” under the Code or to the treatment of
amounts paid to Landlord as “rents from real property” under Section 856(d) of
the Code. Each of Manager and Owner shall inform the other of any Adverse
Regulatory Event


36

--------------------------------------------------------------------------------





of which it is aware and which it believes likely to impair compliance of any of
the Hotel with respect to the aforementioned sections of the Code.
11.28    Tax Matters. Manager will prepare or cause to be prepared all tax
returns required in the operation of the Hotel, which include payroll, sales and
use tax returns, personal property tax returns and business, professional and
occupational license tax returns. Manager shall timely file or cause to be filed
such returns as required by the State; provided that, Owner shall promptly
provide all relevant information to Manager upon request, and any late fees or
penalties resulting from delays caused by Owner shall be borne by Owner. Manager
shall not be responsible for the preparation of Landlord’s or Owner’s federal or
state income tax returns, provided Manager shall cooperate fully with Owner and
Landlord as may be necessary to enable Owner or Landlord to file such federal or
state income tax returns, including by preparing data reasonably requested by
Owner or Landlord and submitting it to Owner or Landlord, as applicable, as soon
as reasonably practicable following such request.
11.29    Third Party Beneficiaries. The terms and conditions of this Agreement
shall inure to the benefit of, and be binding upon, the respective successors,
heirs, legal representatives or permitted assigns of each of the parties hereto
and except for Landlord and SVC, which are intended third party beneficiaries,
no Person other than the parties hereto and their successors and permitted
assigns is intended to be a beneficiary of this Agreement.


Article XII

DEFINITION OF TERMS; CONSTRUCTION
12.01    Definition of Terms.
The following terms when used in this Agreement and the Addenda attached hereto
shall have the meanings indicated:
“AAA” has the meaning ascribed to such term in Section 11.17.
“Additional Manager Advances” means advances by Manager under Sections 4.05 and
5.05, together with simple interest at the rate of nine percent (9%) per annum
on the outstanding balance thereof from time to time.
“Additional Working Capital” has the meaning ascribed to such term in Section
4.05.
“Adverse Regulatory Event” has the meaning ascribed to such term in Section
11.27.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, directly or indirectly, of the power: (i) to vote fifty
percent (50%) or more of the voting stock or equity interests of such Person; or
(ii) to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting stock or equity interests, by
contract or otherwise.
“Agreement” means this Management Agreement.
“Annual Operating Projection” has the meaning ascribed to such term in
Section 4.04.
“Annual Operating Statement” has the meaning ascribed to such term in
Section 4.01.B.
“Appellate Rules” has the meaning ascribed to such term in Section 11.17.
“Arbitration Award” has the meaning ascribed to such term in Section 11.17.
“Award” has the meaning ascribed to such term in the Lease.


37

--------------------------------------------------------------------------------





“Base Management Fee” means an amount equal to three percent (3%) of Gross
Revenues.
“Building” has the meaning ascribed to such term in the Recitals.
“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in the Commonwealth of Massachusetts are authorized
by law or executive action to close.
“Capital Estimate” has the meaning ascribed to such term in Section 5.05.A.
“Capital Statement” has the meaning ascribed to such term in Section 5.06.B.
“Change of Control” means, the acquisition by any Person or Persons acting in
concert (excluding Persons who are holders, directly or indirectly, of equity
interest in Manager as of the Effective Date or Affiliates or Immediate Family
Members of such Persons) of beneficial ownership (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of 50% or more, or rights, options or warrants to acquire 50% or
more, of the outstanding shares of voting stock or other voting interests of
Manager.
“Claims” has the meaning ascribed to such term in Section 11.18.
“Code” means the Internal Revenue Code of 1986.
“Condemnation” means (a) the exercise of any governmental power with respect to
the Hotel or any interest therein, whether by legal proceedings or otherwise, by
a Condemnor of its power of condemnation, (b) a voluntary sale or transfer of
the Hotel or any interest therein, to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of the Hotel or any interest therein, or right
accruing thereto or use thereof, as the result or in settlement of any
Condemnation or other eminent domain proceeding affecting the Hotel or any
interest therein, whether or not the same shall have actually been commenced.
“Condemnor” means any public or quasi‑public authority, or private corporation
or individual, having the power of Condemnation.
“Controlling Interest” means (i) if the Person is a corporation, the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of such Person (through ownership of such
shares or by contract), or (ii) if the Person is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the business, management or policies of such Person. “Control”,
“Controlling” and “Controlled” have corrective meanings.
“Deduction” has the meaning ascribed to such term in the definition of Operating
Profit.
“Discount Rate” means an annual rate of eight percent (8%).
“Disputes” has the meaning ascribed to such term in Section 11.17.
“Effective Date” has the meaning ascribed to such term in the Preamble.
“Environmental Costs” has the meaning ascribed to such term in Section 11.06.C.
“Environmental Laws” has the meaning ascribed to such term in Section 11.06.B.
“Environmental Notice” has the meaning ascribed to such term in Section 11.06.A.
“Environmental Obligation” has the meaning ascribed to such term in Section
11.06.A.
“Existing CC&Rs” has the meaning ascribed to such term in Section 8.02.A.
“FF&E” means furniture, fixtures and equipment, including without limitation:
furnishings, fixtures, decorative items, signage, audio‑visual equipment,
kitchen equipment and appliances, cabinetry, laundry equipment, housekeeping
equipment, telecommunications systems, security systems and front


38

--------------------------------------------------------------------------------





desk and back‑of‑the house computer equipment; provided, however, that the term
“FF&E” shall not include Fixed Asset Supplies or software.
“FF&E Reserve Account” has the meaning ascribed to such term in Section 5.04.A.
“FF&E Reserve Deposit” means, for each Year or portion thereof, an amount equal
to five percent (5%) of Gross Revenues.
“FF&E Reserves” has the meaning ascribed to such term in Section 5.04.A
“Final Statement” has the meaning ascribed to such term in Section 11.09.A.
“Fixed Asset Supplies” means items included within “Operating Equipment” under
the Uniform System of Accounts that may be consumed in the operation of the
Hotel or are not capitalized, including linen, china, glassware, tableware,
uniforms, and similar items used in the operation of the Hotel.
“Future CC&Rs” has the meaning ascribed to such term in Section 8.02.A.
“GAAP” means generally accepted accounting principles, consistently applied.
“Government Agencies” means any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any county or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Owner, Landlord or the Hotel.
“Gross Revenues” means for any period, all revenues and receipts of every kind
derived from operating the Hotel and all departments and parts thereof during
such period, including: income (from both cash and credit transactions) after
deductions for bad debts and discounts for prompt cash payments and refunds from
rental of Guest Rooms and other spaces at the Hotel, telephone charges, stores,
offices, exhibit or sales space of every kind; license, lease and concession
fees and rentals (not including gross receipts of licensees, lessees and
concessionaires); income from vending machines; income from parking; health club
membership fees; food and beverage sales; wholesale and retail sales of
merchandise; service charges; and proceeds, if any, from business interruption
or other loss of income insurance; provided, however, that Gross Revenues shall
not include the following: gratuities to employees of the Hotel; federal, state
or municipal excise, sales or use taxes or any other taxes collected directly
from patrons or guests or included as part of the sales price of any goods or
services; proceeds from the sale of FF&E; interest received or accrued with
respect to the funds in the operating accounts of the Hotel; any refunds,
rebates, discounts and credits of a similar nature, given, paid or returned in
the course of obtaining Gross Revenues or components thereof; insurance proceeds
(other than proceeds from business interruption or other loss of income
insurance); condemnation proceeds (other than for a temporary taking); or any
proceeds from any Sale of the Hotel or from the refinancing of any debt
encumbering the Hotel but excluding amounts expressly stated in this Agreement
not to be included in Gross Revenues.
“Gross Room Revenues” means all Gross Revenues attributable to or payable for
rental of Guest Rooms, after deductions for bad debts and discounts for prompt
cash payments and refunds from rental of Guest Rooms, including, without
limitation, all credit transactions, whether or not collected, but excluding (i)
any sales or room taxes collected by Manager for transmittal to the appropriate
taxing authority, and (ii) any revenues from sales or rentals of ancillary
goods, such as VCR rentals, telephone income and fireplace log sales and sales
from in-room service bars. Gross Room Revenues shall also include the proceeds
from any business interruption insurance or other loss of income insurance.
Gross Room Revenues shall be accounted for in accordance with the Uniform System
of Accounts.
“Guest Room” means a lodging unit in the Hotel.
“Hazardous Substances” means any substance:


39

--------------------------------------------------------------------------------





(i)the presence of which requires or may hereafter require notification,
investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or
(ii)which is or becomes defined as a “hazardous waste”, “hazardous material”, or
“hazardous substance”, “dangerous waster”, “pollutant” or “contaminant” or term
of similar import under any present or future federal, state or local statute,
regulation, rule or ordinance or amendments thereto including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. et seq.) and the Resource Conservation and Recovery Act (42
U.S.C. section 6901 et seq.) and the regulations promulgated thereunder; or
(iii)which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, any state of the United States, or any
political subdivision thereof; or
(iv)the presence of which at the Hotel causes or materially threatens to cause
an unlawful nuisance upon the Hotel or to adjacent properties or poses or
materially threatens to pose a hazard to the Hotel or to the health or safety of
persons on or about the Hotel; or
(v)without limitation, which is or contains gasoline, diesel fuel or other
petroleum hydrocarbons or volatile organic compounds; or
(vi)without limitation, which is or contains polychlorinated biphenyls (PCBs),
asbestos or urea formaldehyde foam insulation; or
(vii)without limitation, which contains or emits radioactive particles, waves or
material; or
(viii)without limitation, constitutes materials which are now or may hereafter
be listed as medical waste pursuant to the Medical Waste Tracking Act of 1988,
or analogous state or local laws or regulations or guidelines promulgated
thereunder.
“Hotel” means the Site together with the Building and all other improvements
constructed or to be constructed on the Site, and all FF&E installed or located
on the Site or in the Building, and all easements or other Owner rights thereto
owned by Landlord together with, for purposes of this Agreement, all office
equipment, telephone equipment, motor vehicles, and other equipment leased by
Owner, Fixed Asset Supplies and Inventories at the Hotel.
“Initial Effective Date” has the meaning ascribed to such term in the Recitals.
“Initial Term” has the meaning ascribed to such term in Section 2.01.A.
“Interest Rate” means an annual rate of 9%, but not higher than the highest rate
permitted by law.
“Immediate Family Member” of an individual means any lineal descendant of such
individual (including descendants by adoption), the spouse of any such lineal
descendant, the estate of such individual or of his or her lineal descendants,
or a trust for the principal benefit of one or more of such individual or of his
or her lineal descendants (including a trust the principal beneficiary of which
is another trust for the principal benefit of one or more such Persons).
“Impositions” has the meaning ascribed to such term in the Lease but shall not
include:
1.
Special assessments (regardless of when due or whether they are paid as a lump
sum or in installments over time) imposed because of facilities which are
constructed by or on behalf of the assessing jurisdiction (for example, roads,
sidewalks, sewers, culverts, etc.) which directly benefit



40

--------------------------------------------------------------------------------





the Hotel (regardless of whether or not they also benefit other buildings),
which assessments shall be treated as capital costs of construction and not as
Deductions; and
2.
Impact fees (regardless of when due or whether they are paid as a lump sum or in
installments over time) which are required as a condition to the issuance of
site plan approval, zoning variances or building permits, which impact fees
shall be treated as capital costs of construction and not as Deductions.

“Incentive Management Fee” means, for each Year or portion thereof, an amount
equal to twenty percent (20%) of Operating Profit remaining after deducting
amounts paid or payable in respect of Owner’s Priority, Reimbursable Advances
and the FF&E Reserve Deposit for such Year or portion thereof.
“Insurance Requirements” means all terms of any insurance policy required by
this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon the Hotel.
“Inventories” means “Inventories” as defined in the Uniform System of Accounts,
including provisions in storerooms, refrigerators, pantries and kitchens;
beverages in wine cellars and bars; other merchandise intended for sale; fuel;
mechanical supplies; stationery; and other expensed supplies and similar items.
“Invested Capital” means an amount equal to $49,183,633, increased by the sum of
any amounts paid after the Effective Date by (a) Landlord pursuant to Sections
5.1.2(b), 10.2.3 or 11.2 of the Lease or, (b) Owner pursuant to Section 5.05 or
pursuant to Section 6.04 or Section 6.07 in excess of the insurance proceeds or
Award, as the case may be.
“Landlord” has the meaning ascribed to such term in the Recitals or shall mean,
as of any date, the landlord under the Lease as of such date.
“Lease” means the Amended and Restated Lease Agreement between Landlord and
Owner, among others, dated as of February 27, 2020, as amended from time to
time, and any replacement lease(s) of the Hotel by the fee owner thereof.
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Hotel or the maintenance, construction,
alteration or operation thereof, whether now or hereafter enacted or in
existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary to operate the Hotel, and
(b) all covenants, agreements, restrictions and encumbrances contained in any
instruments at any time in force affecting the Hotel which either (i) do not
require the approval of Manager, or (ii) have been approved by Manager as
required hereby, including those which may (A) require material repairs,
modifications or alterations in or to the Hotel or (B) in any way materially and
adversely affect the use and enjoyment thereof, but excluding any requirements
under Sections 11.26, 11.27 or 11.28, and (c) all valid and lawful requirements
of Government Agencies or pertaining to reporting, licensing, permitting,
investigation, remediation and removal of underground improvements (including,
without limitation, treatment or storage tanks, or water, gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Substances,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid of gaseous in nature.


41

--------------------------------------------------------------------------------





“Loyalty Program” means the Sonesta Travel Pass loyalty program or such
replacement or successor “frequent stay” reward program as Manager may employ in
the future for the hotels in the System.
“Loyalty Program Fee” means an amount assessed based on defined costs associated
with the Loyalty Program, not greater than one percent (1%) of Gross Revenues or
such greater amount otherwise mutually agreed upon between Owner and Manager.
“Major Renovation” means a renovation, repair or restoration of the Hotel which
impacts guest room availability or the use of public, function and outlet space
so significantly that Owner and Manager agree it is a major renovation.
“Manager” has the meaning ascribed to such term in the Preamble hereto or shall
mean any successor or permitted assign, as applicable.
“Manager Event of Default” has the meaning ascribed to such term in Section
9.01.
“Marketing Programs” means advertising, marketing, promotional and public
relations programs and campaigns including so-called “frequent stay” rewards
program which are intended for the benefit of all hotels in the System.
“Marketing Program Fee” means an amount equal to one percent (1%) of Gross
Revenues or an amount otherwise mutually agreed upon between Owner and Manager.
“Monthly Statement” has the meaning ascribed to such term in Section 4.01.A.
“Mortgage” means any mortgage indebtedness obtained by Landlord to finance the
Hotel, and may take the form of a mortgage, deed of trust or security document
customarily in use in the State.
“Mortgagee” means the holder of any Mortgage.
“Officer’s Certificate” means a certificate executed by an officer of Manager
which certifies that with respect to the Annual Operating Statement delivered
under Section 4.01.B, the accompanying statement has been properly prepared in
accordance with GAAP and fairly presents the financial operations of the Hotel.
“Operating Loss” means a negative Operating Profit for the Hotel.
“Operating Profit” means the excess of Gross Revenues over the following
expenses incurred by Manager in accordance with the Operating Standards and the
terms of this Agreement, on behalf of Owner, in operating the Hotel:
1.
the cost of sales, including, without limitation, compensation, fringe benefits,
payroll taxes and other costs related to Hotel employees (the foregoing costs
shall not include salaries and other employee costs of executive personnel of
Manager who do not work at the Hotel on a regular basis; except that the
foregoing costs shall include the allocable portion of the salary and other
employee costs of any general manager or other supervisory personnel assigned to
a “cluster” of hotels which includes the Hotel);

2.
departmental expenses incurred at departments within the Hotel; administrative
and general expenses; the cost of marketing incurred by the Hotel; advertising
and business promotion incurred by the Hotel;

3.
routine repairs, maintenance and minor alterations under Section 5.02;

4.
all charges for electricity, power, gas, oil, water and other utilities consumed
in the operation of the Hotel;



42

--------------------------------------------------------------------------------





5.the cost of Inventories and Fixed Asset Supplies consumed in the operation of
the Hotel;
6.lease payments for equipment and other personal property reasonably necessary
for the operation of the Hotel and any ground lease payments;
7.a reasonable reserve for uncollectible accounts receivable as determined by
Manager;
8.all costs and fees of independent professionals or other third parties who are
retained by Manager to perform services required or permitted hereunder;
9.all costs and fees of technical consultants and operational experts who are
retained or employed by Manager and/or Affiliates of Manager for specialized
services (including, without limitation, quality assurance inspectors) and the
cost of attendance by employees of the Hotel at training and manpower
development programs sponsored by Manager;
10.the Base Management Fee, Reservations Fee and Systems Fee;
11.insurance costs and expenses for coverage required to be maintained under
Section 6.01;
12.taxes, if any, payable by or assessed against Manager related to this
Agreement or to Manager’s operation of the Hotel (exclusive of Manager’s income
taxes) and all Impositions;
13.the Marketing Program Fee and the Loyalty Program Fee;
14.the Hotel’s share of the costs and expenses of participating in programs and
activities prescribed for members of the System (including those central or
regional services set forth in Section 1.03) to the extent such costs are not
paid pursuant to a Marketing Program;
15.the costs of commercially reasonable efforts of causing the Hotel to be in
compliance with each and every provision of the Lease (regardless of whether or
not such compliance is a requirement of this Agreement);
16.such other costs and expenses incurred by Manager to comply with Legal
Requirements and Insurance Requirements or are otherwise reasonably necessary
for the proper and efficient operation of the Hotel; and
17.such other costs and expenses paid to Owner or Landlord pursuant to the Lease
or this Agreement, if such costs and expenses would have been a Deduction if
paid directly by Manager to a third person in respect of the Hotel, (the items
above collectively, “Deductions”).
Deductions shall not include (a) payments with respect to items for which
Manager has agreed to be liable at its own cost and expense in this Agreement or
under any other agreement between Manager and Owner including indemnities, (b)
debt service payments pursuant to any Mortgage, (c) payments pursuant to
equipment leases or other forms of financing obtained by Owner for the FF&E
located in or connected with the Hotel, both of which shall be paid or caused to
be paid by Owner, (d) rent payable under the Lease, (e) any reimbursement to
Manager for advances Manager makes with respect to the Hotel as permitted
hereunder, (f) the Incentive Management Fee, (g) the Procurement and
Construction Supervision Fee or, (h) any item specifically stated not to be a
Deduction.
“Operating Standards” has the meaning ascribed to such term in Section 1.02.A.
“Overdue Rate” means an annual rate of 12% but not higher than the highest rate
permitted by law.
“Owner” has the meaning ascribed to such term in the Preamble or shall mean any
successor or permitted assignee, as applicable.


43

--------------------------------------------------------------------------------





“Owner Advances” has the meaning ascribed to such term in Section 3.02.D.
“Owner Event of Default” has the meaning ascribed to such term in Section 9.03.
“Owner Operating Loss Advance(s)” has the meaning ascribed to such term in
Section 4.06.
“Owner’s Personal Property” means all motor vehicles, consumable inventories and
supplies, furniture, furnishings, movable walls and partitions, equipment and
machinery and all other tangible personal property of Owner, if any, acquired by
Owner on and after the date hereof and located at the Hotel or used in Owner’s
business at the Hotel, and all modifications, replacements, alterations and
additions to such personal property.
“Owner’s Priority” means, for each Year or portion thereof, an amount equal to
eight percent (8%) of Invested Capital.
“Owner’s Residual Payment” with respect to each Year or portion thereof, an
amount equal to Operating Profit remaining after deducting amounts paid or
payable in respect of Owner’s Priority, Reimbursable Advances, the FF&E Reserve
Deposit and the Incentive Management Fee for such Year.
“Owner Working Capital Advances” means the aggregate of all funds remitted by
Owner to Manager as Additional Working Capital.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company partnership or other entity, and the
heirs, executors, administrators, legal representatives, successors and assigns
of such Person where the context so permits.
“Prior Management Agreement” has the meaning ascribed to such term in the
Recitals.
“Procurement and Construction Supervision Fee” means an amount equal to three
percent (3%) of all third party costs of capital expenditures under Sections
5.05, 6.04 and 6.07.
“Reimbursable Advances” means the amounts paid or payable in respect of Section
3.02.D.
“Renewal Term(s)” has the meaning ascribed to such term in Section 2.01.A.
“Reservation Fee” means one and one-half percent (1.5%) of Gross Room Revenues.
“RMR” has the meaning ascribed to such term in Section 11.17.
“Rules” has the meaning ascribed to such term in Section 11.17.
“Sale of the Hotel” means any sale, assignment, transfer or other disposition,
for value or otherwise, voluntary or involuntary, of Owner’s leasehold title to
the Hotel or Landlord’s fee title to the Hotel, as the case may be. For purposes
of this Agreement, a Sale of the Hotel shall also include a lease (or sublease)
of all or substantially all of Owner’s leasehold interest in the Hotel and any
sale, assignment, transfer or other disposition, for value or otherwise,
voluntary or involuntary, in a single transaction or a series of transactions,
of the Controlling Interest in Owner or Landlord, but shall not include any
conveyance which results in SVC continuing to hold a Controlling Interest in the
transferee.
“SEC” means the United States Securities and Exchange Commission.
“Site” has the meaning ascribed to such term in Section A of the Recitals.
“Sonesta” means Sonesta International Hotels Corporation, a Maryland
corporation.
“Sonesta Holdco” means Sonesta Holdco Corporation, a Maryland corporation,
Sonesta’s parent.
“Specially Designated National or Blocked Person” means (a) a person designated
by the U.S. Department of Treasury’s Office of Foreign Assets Control, or other
governmental entity, from time to time as a “specially designated national or
blocked person” or similar status, (b) a person described in Section 1 of
U.S. Executive Order 13224 issued on September 23, 2001, or (c) a person
otherwise


44

--------------------------------------------------------------------------------





identified by government or legal authority as a person with whom Manager or its
Affiliates are prohibited from transacting business. Currently, a listing of
such designations and the text of the Executive Order are published under the
internet website address www.ustreas.gov/offices/enforcement/ofac.
“State” means the state in which the Hotel is located.
“Stockholders Agreement” means that certain Stockholders Agreement dated as of
February 27, 2020 by and among Sonesta Holdco, SVC and certain other
stockholders of Sonesta Holdco.
“Subordination Agreement” has the meaning ascribed to such term in Section 8.04.
“Subsequent Holder” has the meaning ascribed to such term in Section 8.04.
“System” means all hotels which are operated under the Trade Names.
“SVC” means Service Properties Trust.
“System Fee” mean during any Year, an amount equal to one and one-half percent
(1.5%) of Gross Revenues.
“System Standards” means the physical standards (for example, quality of the
Building, FF&E, and Fixed Asset Supplies, frequency of FF&E replacements, etc.);
each of such standards shall be the standard which is generally prevailing or in
the process of being implemented at other hotels in the System, on a fair and
consistent basis with other hotels in the System; provided, however, that if the
market area or the physical peculiarities of the Hotel warrant, in the
reasonable judgment of Manager, a deviation from such standards shall be
permitted.
“Tested Year” means any full Year that commenced at least eighteen (18) months
following the Initial Effective Date but excluding any Year in which the Hotel
was undergoing Major Renovation and any Year which commenced less than twelve
(12) months following substantial completion of such Major Renovation.
“Term” has the meaning ascribed to such term in Section 2.01.A.
“Termination Fee” means, an amount equal to the present value of the payments
that would have been made to Manager between the date of termination and the
scheduled expiration date of the Term (including any Renewal Terms) as Base
Management Fee, Reservation Fee, System Fee and the Incentive Management Fee if
this Agreement had not been terminated, calculated based upon the average of
each of such fees earned in each of the three (3) calendar years ended prior to
the date of termination, discounted at an annual rate equal to the Discount
Rate.
“Trade Names” has the meaning ascribed to such term in Section 11.10.
“Uniform System of Accounts” means the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as published by the American
Hotel & Lodging Educational Institute, as revised from time to time to the
extent such revision has been or is in the process of being generally
implemented within the System.
“Unsuitable for Its Permitted Use” means a state or condition of the Hotel such
that (a) following any damage or destruction involving the Hotel, the Hotel
cannot be operated in the good faith judgment of Manager on a commercially
practicable basis and it cannot reasonably be expected to be restored to
substantially the same condition as existed immediately before such damage or
destruction, within nine (9) months following such damage or destruction or such
shorter period of time as to which business interruption insurance is available
to cover rent and other costs related to the Hotel following such damage or
destruction, or (b) as the result of a partial Condemnation, the Hotel cannot be
operated, in the good faith judgment of Manager on a commercially practicable
basis in light of then existing circumstances.


45

--------------------------------------------------------------------------------





“Working Capital” means funds that are used in the day‑to‑day operation of the
business of the Hotel.
“Year” means the calendar year.
12.02    Construction. The definitions of terms herein shall apply equally to
the singular, plural, past, present and future forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in this Agreement shall be construed to refer to this
Agreement in its entirety and not to any particular provision thereof, (iv) all
references in this Agreement to Articles, Sections and Exhibits shall be
construed to refer to Articles and Sections of, and Exhibits to, this Agreement,
and (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
Any titles or captions contained in this Agreement are for convenience only and
shall not be deemed part of the text of this Agreement.


[SIGNATURES BEGIN ON THE FOLLOWING PAGE]


46

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first written above.
Sonesta International Hotels Corporation






By:    /s/ Carlos R. Flores                
Carlos R. Flores
President and Chief Executive Officer




Cambridge TRS, Inc.






By:    /s/ John G. Murray                
John G. Murray
President and Chief Executive Officer






47

--------------------------------------------------------------------------------







Landlord, in consideration of the obligations of Manager and Owner under the
within Agreement, joins to evidence its agreement to be bound by the terms of
Sections 4.01.C, 4.02.B, 5.04, 5.05, 5.06.D, Article VI, 8.01, 8.02, 8.04,
10.02, 10.03, 11.07, 11.17, 11.18 and 11.20, to the extent applicable to it.


HPT IHG-2 Properties Trust




By:    /s/ John G. Murray                
John G. Murray
President and Chief Executive Officer




    
EXHIBIT A
THE SITE
The real property located at 130 Shipyard Drive, Hilton Head, SC.


    







Schedule to Exhibit 10.4


There are 14 amended and restated management agreements with Sonesta
International Hotels Corporation and its subsidiaries, or Sonesta, for hotels
which we and Sonesta have designated as Non-Sale Hotels, a representative form
of which is filed as Exhibit 10.4 to our Quarterly Report on Form 10-Q for the
quarter ended March 31, 2020 and which is incorporated herein by reference. The
other 13 amended and restated management agreements, with the respective parties
and applicable to the respective hotels listed below, are substantially
identical in all material respects to the representative form of amended and
restated management agreement.


 
 




 
 
 
 
 
 
 
Owner
 
Hotel
 
Landlord
 
Date of A&R
Agreement
Date of Original Agreement
 
Invested  
Capital Amount
 
Cambridge TRS, Inc.
 
Royal Sonesta Cambridge
40 Edwin H. Land Boulevard
Cambridge, MA 02142
 
HPT Cambridge LLC
 
February 27, 2020
 
January 31, 2012
 
$126,959,764
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Royal Sonesta New Orleans
300 Bourbon Street
New Orleans, LA
 
Royal Sonesta, Inc.
 
February 27, 2020
 
January 31, 2012
 
$175,587,184
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta Hilton Head


 
HPT IHG-2 Properties Trust
 
February 27, 2020
 
April 23, 2012
 
$49,183,633
 



48

--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Royal Sonesta Harbor Court Baltimore
550 Light Street
Baltimore, MD
 
Harbor Court Associates, LLC
 
February 27, 2020
 
May 31, 2012
 


$19,055,410


 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta Hotel Philadelphia
1800 Market Street
Philadelphia, PA
 
HPT IHG-2 Properties Trust
 
February 27, 2020
 
June 18, 2012
 


$53,048,590


 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta ES Suites Orlando
8480 International Drive,
Orlando, FL
 
HPT IHG-2 Properties Trust
 
February 27, 2020
 
July 6, 2012
 
$22,083,200
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Royal Sonesta Houston Hotel
2222 West Loop South
Houston, TX
 
HPT IHG-2 Properties Trust
 
February 27, 2020
 
July 16, 2012
 
$32,995,868
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta Fort Lauderdale
999 North Fort Lauderdale Beach Boulevard
Fort Lauderdale, FL
 
HPT IHG-2 Properties Trust
 
February 27, 2020
 
May 30, 2014
 
$42,173,235
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta Silicon Valley
1820 Barber Lane
Milpitas, CA
 
HPT IHG-2 Properties
Trust
 
February 27, 2020
 
December 5, 2016
 
$44,911,454
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Royal Sonesta Chase Park Plaza
212-232 Kingshighway
Boulevard
St. Louis, MO
 
HPT IHG-2 Properties
Trust
 
February 27, 2020
 
June 2, 2017
 
$64,693,612
 
 
 
 
 
 
 
 
 
 
 
 
 
HPT Clift TRS
 LLC
 
The Clift Royal Sonesta Hotel
495 Geary Street
San Francisco, CA
 
HPT Geary Properties Trust
 
February 27, 2020
 
May 8, 2018
 
$129,855,252
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
Sonesta Suites Scottsdale
7300 East Gainey Suites Drive,
Scottsdale, AZ
 
HPT IHG-2 Properties Trust
 
February 27, 2020
 
October 30, 2018
 
$23,500,000
 
 
 
 
 
 
 
 
 
 
 
 
 
Cambridge TRS, Inc.
 
The Sonesta Irvine
17941 Von Karman Avenue
Irvine, CA
 
HPT IHG-2 Properties Trust
 
February 27, 2020
 
November 1,
 2019
 
$28,949,774
 
 
 
 
 
 
 
 
 
 
 
 
 
HPT Wacker
Drive TRS LLC
 
The Royal Sonesta Chicago
71 East Wacker Drive
Chicago, IL
 
HPT IHG-2 Properties Trust
 
February 27, 2020
 
November 1,
 2019
 
$49,663,055
 
 
 
 
 
 
 
 
 
 
 
 
 



1. Sonesta ES Suites Orlando’s applicable management agreement provides that (i)
the base management fee Sonesta earns is three percent (3%) of applicable gross
revenues and (ii) an advance was made to Sonesta, for working capital, on the
effective


49

--------------------------------------------------------------------------------





date in an amount equal to $750 multiplied by the number of guests rooms in such
hotel, and on the date of the agreement an additional $250 multiplied by the
number of guest rooms in such hotel.
2. Sonesta Suites Scottsdale’s applicable management agreement provides that (i)
the base management fee Sonesta earns is three percent (3%) of applicable gross
revenues and (ii) an advance was made to Sonesta, for working capital, on the
effective date in an amount equal to $750 multiplied by the number of guests
rooms in such hotel, and on the date of the agreement an additional $250
multiplied by the number of guest rooms in such hotel.






50